Case 1:88-cv-02406-FAM Document 667 Entered on FLSD Docket 12/07/2018 Page 1 of 54




                            UNITED STATES DISTRICT COURT FOR THE
                                SOUTHERN DISTRICT OF FLORIDA
                                        Miami Division

                                  Case No. 88-2406-CIV-MORENO

    MICHAEL POTTINGER, PETER CARTER
    BERRY YOUNG, CAROLE PATMAN, and
    DAVID PEERY,

           Plaintiffs,

    vs.

    CITY OF MIAMI,

           Defendant.
                                               /


    PLAINTIFFS’ PROPOSED FINDINGS OF FACT AND CONCLUSIONS OF LAW ON
     THE CITY OF MIAMI’S MOTION FOR TERMINATION, OR, ALTERNATIVELY,
             MODIFICATION OF THE POTTINGER CONSENT DECREE


                                              Introduction

          1.      Before the Court is the City of Miami’s Motion for Termination, or, Alternatively,

   Modification of the Pottinger Consent Decree, filed on May 30, 2018, DE 566. The City agreed

   to be bound by the Consent Decree after a landmark ruling by Judge C. Clyde Atkins, in which

   this Court found the City to have systematically and deliberately violated the Fourth, Fifth, Eighth

   and Fourteenth Amendments rights of homeless people not to be arrested or have their property

   destroyed because they are homeless. Pottinger v. City of Miami, 810 F. Supp. 1551, 1561-65,

   1575-77, 1578-83, 1570-73 & n.30 (S.D. Fla. 1992). The Court found that the Plaintiffs’ homeless

   status was involuntary—people “rarely choose to be homeless,” id. at 1564—and that accordingly,

   they were forced to conduct harmless, life-sustaining activities in public places. Id. at 1566-68.




                                                                                                     1
Case 1:88-cv-02406-FAM Document 667 Entered on FLSD Docket 12/07/2018 Page 2 of 54



   This ruling followed several years of litigation, which included a ruling holding the City in con-

   tempt for violation of a preliminary injunction not to deliberately destroy Plaintiffs’ property. Id.

   at 1555-56; DE 142.

          2.      In fashioning a remedy in 1992, Judge Atkins recognized its limited role. Although

   “the ideal solution would be to provide housing and services to the homeless, . . . assembling and

   allocating such resources is a matter for the government – at all levels – to address, not for the

   court to decide.” Pottinger, 810 F. Supp. at 1583. Instead, the court’s job was to protect the

   Plaintiffs from arrest or harassment or property seizure for conducting innocent, involuntary acts

   in public.

          3.      After the City’s appeal to the Eleventh Circuit and a remand to determine if cir-

   cumstances had changed, Pottinger v. City of Miami, 40 F.3d 1155 (11th Cir. 1994), this court

   concluded, following a week-long bench trial, that while there had been improvements in local

   services for those experiencing homelessness, the situation had not changed fundamentally: “a

   large number of homeless people still have no place to go,” the City had continued to arrest home-

   less individuals and destroy their property, and the City had failed to demonstrate that it was un-

   likely to do so in the future. DE 360:11-12.

          4.      Upon the City’s subsequent appeal, the Eleventh Circuit ordered the parties to me-

   diate. Pottinger v. City of Miami, 76 F.3d 1154 (11th Cir. 1996). Following 20 months of intensive

   negotiations, the City and ACLU entered into a comprehensive agreement. It mandated a police

   Departmental Order reflecting the terms of the Consent Decree, along with training, and put in

   place a law enforcement protocol that restricted police authority to arrest homeless persons for

   living in public. Among other things, the law enforcement protocol provided that police could not




                                                                                                      2
Case 1:88-cv-02406-FAM Document 667 Entered on FLSD Docket 12/07/2018 Page 3 of 54



   arrest or threaten to arrest any homeless person for committing “life-sustaining conduct misde-

   meanors” unless they first offered a bed in a shelter in the City of Miami (or within one mile of it)

   and the individual refused it. The settlement also required police and all other City employees to

   respect homeless individuals’ property rights. And it also provided compensation for those whose

   rights had been violated, and put monitoring and compliance mechanisms in place.

          5.      This court approved the settlement in 1998. Final Order Approving Settlement and

   Dismissing Case, Pottinger v. City of Miami, No. 8802406-CIV-MORENO, at 2, 10 (Oct. 1, 1998).

   DE 398. The Consent Decree has the same effect and finality as judgment of this Court, and is

   subject to modification only under Fed.R.Civ.P. 60(b). Rufo v. Inmates of Suffolk County Jail,

   502 U.S. 367, 378 (1992).

          6.      As the Court noted in 1998, the Consent Decree represented “a fair and equitable

   resolution” of the case, one that “protects the interests of the Plaintiffs, the City, and the public.”

   DE 398. As it also noted, support for the Consent Decree was “widespread among the community.”

   DE 398:8. The responses of the City, the County, and other community leaders to the lawsuit—

   including the creation of a trust funded by 1% meals tax and other contributions to provide shelter

   and other services—had represented a genuine improvement in the provision of services to those

   experiencing homelessness.

          7.      The Consent Decree is modest and respectful of local authority. It does not give the

   Court control of local governmental institutions; rather, it adopts the classic form of limited judicial

   relief, enjoining the government from engaging in specified conduct. The Consent Decree neither

   imposes obligations to raise taxes nor controls how public monies are spent. It leaves resource

   issues entirely in local hands. It mandates no particular policy approach to the challenge of ending




                                                                                                         3
Case 1:88-cv-02406-FAM Document 667 Entered on FLSD Docket 12/07/2018 Page 4 of 54



   homelessness, leaving it to the multiple public agencies and private actors who must work together

   to rise to that challenge.

           8.      In 2013, the City asked the Court to approve modifications to the Consent Decree.

   The City described its proposed modifications as limited; Plaintiffs asserted they would eviscerate

   it. DE 464;17-18, DE 477:2-3. Both sides agreed, however, that during the years the Consent De-

   cree had been in place, downtown Miami had thrived, with significant increases in the number of

   people living and working downtown, and growth in cultural, dining, and other entertainment ven-

   ues. DE 464:12-13; DE 477:3, 21-22.

           9.      This Court ordered the parties to enter into mediation. DE 516. The parties subse-

   quently agreed upon a limited set of modifications, which this Court approved in 2014 as “fair,

   adequate, reasonable, and not the product of collusion.” DE 544:1. Among other things, these

   modifications eliminated certain misdemeanors from the list of life-sustaining conduct misde-

   meanors and revised the treatment of some others, permitted the police to offer a mat in a shelter

   as well as a bed in lieu of arrest, allowed property to be seized if it posed an “obvious safety issue,”

   removed registered sex offenders or predators from the protection of the Consent Decree, strength-

   ened the monitoring provisions, and revised the section on enforcement and mediation. DE 525-1.

           10.     As modified in 2014, the Consent Decree has three sets of fundamental protections.

   The first is a detailed protocol that governs City of Miami police interactions with those experi-

   encing homelessness. City police may not approach a homeless individual who is not observed

   committing any crime unless the approach is to offer services. VII.14.A, DE 525-1:2-3.1 This pro-

   vision protects those experiencing homelessness from informal harassment such as orders by an



   1
     The Decree as agreed by the parties and approved by the court is at DE 382 and 397-1. Portions
   were modified in 2014. (In addition, in 2000, upon joint motion of the parties, the court approved
   a minor modification to the Consent Decree in connection with administration of the compensation

                                                                                                         4
Case 1:88-cv-02406-FAM Document 667 Entered on FLSD Docket 12/07/2018 Page 5 of 54



   officer to “move on” or leave an area. With certain exceptions, the police may not arrest or threaten

   to arrest any homeless person for committing “life-sustaining conduct misdemeanors,” or warn the

   individual that he or she is committing such a misdemeanor, unless they first offer the individual

   an available space in a shelter within city limits or a mile of it, and the individual refuses that offer.

   VII.14.C, DE 525-1:3-5. Upon refusal, the homeless person’s status is no longer “involuntary” and

   he or she is subject to arrest like any other Miami resident. The life-sustaining conduct misde-

   meanors are listed in detail in the Consent Decree; they are misdemeanors which those who are

   living on the streets with no place else to go find nearly impossible to avoid committing. The

   Consent Decree does not prohibit police from arresting individuals for misdemeanors that are not

   life-sustaining conduct misdemeanors, but does make provisions for offering shelter in lieu of ar-

   rest. VII.14.D, DE 525-1:5-6. No offer of shelter is required for felony offenses. VII.14.E, DE 525-

   1:7.

           11.     The second is the protection of homeless individuals’ property. The Consent Decree

   requires all City employees (including, but not limited to, the police) to respect homeless individ-

   uals’ property, and with certain specified exceptions, to secure it in the case of arrest, to follow

   internal procedures for taking custody of personal property, and not to destroy personal property

   reasonably recognizable as belonging to a homeless individual. VII.14.F, DE 525-1:7-8.

           12.     The third is a system of compliance, monitoring, and dispute resolution. In the Con-

   sent Decree itself, the City “adopts a policy as provided for herein to protect the constitutional

   rights of homeless persons, to prevent arrests and harassment of these persons, and the destruction



   fund. DE 459, 459-1.) The 2014 modifications are embodied in an Addendum to the Consent De-
   cree, DE 525-1. The Addendum did not reproduce the entire Consent Decree, but only the provi-
   sions that were modified. In referring to provisions of the Consent Decree, the court will cite the
   original Consent Decree for provisions not reproduced in the Addendum, and otherwise cite the
   Addendum.

                                                                                                           5
Case 1:88-cv-02406-FAM Document 667 Entered on FLSD Docket 12/07/2018 Page 6 of 54



   of their property, inconsistent with the provisions” of the Decree. VI.9, DE 382:5. Police officers

   must undergo training in the requirements of the Consent Decree and are subject to discipline for

   violating it. Id. The City is required to have in place a Police Departmental Order that mirrors

   those requirements of the Consent Decree that apply to police conduct. Except where the Consent

   Decree is modified by court order (as it was in 2014), this Departmental Order may be changed

   only in “technical (non-substantive)” ways. V.7, DE 382:5. Police must document every interac-

   tion with a homeless person in which services are offered, or in which an arrest or threat of arrest

   is made or a commitment is made under the Baker Act. VII.14.A-E, DE 525-1:2-7. Documentation

   by “Field Information Cards” (FICs) filled out by the police must be provided every six months to

   Plaintiffs’ Counsel. VIII.15(f), DE 525-1:8. The parties may seek enforcement or modification of

   the Consent Decree in court, but are required to mediate before going to court, unless doing so

   would result in irreparable injury. X.25.a, DE 382:28-29; X.25b, DE 525-1:8. The Consent Decree

   also has provisions regarding attorneys’ fees. IX.25, DE 382:27-28; X.25a, DE 382:28-29; X.25b,

   DE 525-1:8.

          13.     On April 6, 2018, Plaintiffs’ counsel emailed counsel for the City, notifying the

   City that they had received reports of violations of the Consent Decree, including reports of

   multiple incidents of City workers taking the property of homeless people and throwing it into

   garbage trucks, and ordering the homeless individuals to leave the area. Pl. Ex. 583-14. Plaintiffs

   requested that the City instruct its employees to respect the requirements of the Consent Decree

   and to arrange a meeting between counsel for both parties to discuss the matter. The City

   acknowledged receipt of the email, but otherwise did not respond. Pl. Ex. 583-15.

          14.      On April 12, 2018, Plaintiffs’ counsel again emailed the City, invoking the

   mediation provision of the Consent Decree, X.25.a, DE 382:28-29, requesting a mediation. Pl. Ex.




                                                                                                     6
Case 1:88-cv-02406-FAM Document 667 Entered on FLSD Docket 12/07/2018 Page 7 of 54



   583-15. The first mediation session occurred on April 24, 2018 with mediator Angel Cortiñas,

   and the second session occurred on May 17, 2018. No settlement was reached, and the mediator

   filed a Notice of Impasse on May 30, 2018. DE 564. On that same date, Plaintiffs and the City

   filed their Motions. DE 566; DE 568.

           15.     Asserting that it has fully achieved the basic purpose of the Decree and that condi-

   tions have significantly changed, the City seeks to terminate the Consent Decree entirely, and in

   the alternative proposes four modifications to it. Two of these modifications are the same or nearly

   the same as two modifications it proposed in 2013. One would exclude what the City calls the

   “chronically homeless” from the Consent Decree, and the other would permit a shelter space any-

   where in Miami-Dade County to be offered in lieu of arrest for a life-sustaining conduct misde-

   meanor, rather than only a shelter within the city limits or one mile thereof, as is currently the case.

   Without suggesting specific language, the City proposes two other modifications: prohibiting the

   storage of homeless persons’ personal belongings on public property, and exempting from the

   Consent Decree actions taken by the City in cleaning public areas. DE 566:21-24.

           16.     For the reasons given below, the Court finds that the City has failed to meet its

   burden in justifying either termination or modification of the Consent Decree. The City’s substan-

   tial violations of the Decree preclude termination, and its basic purpose has not been fully

   achieved. There has been no change in significant circumstances that would justify termination or

   modification of the Consent Decree, and in any event the City’s proposed modifications are not

   suitably tailored to the changes in circumstances it alleges. Accordingly, the Court will deny the

   City’s Motion for Termination, or Alternatively, Modification of the Pottinger Consent Decree in

   its entirety.




                                                                                                         7
Case 1:88-cv-02406-FAM Document 667 Entered on FLSD Docket 12/07/2018 Page 8 of 54



   I. Findings of Fact

            17.   As set out below, the Court finds that the City’s decision to seek termination or

   modification of the Consent Decree was a response to mounting political pressure to address the

   problem of homelessness, without input from relevant staff. The evidence offered at the hearing

   does not support the basis for termination or modification originally proffered by the City for its

   motion – a fundamental change in circumstances with the growth in downtown Miami, an increase

   in services to those experiencing homelessness, and implementation of a Police Departmental

   Order tracking the law enforcement protocol in the Consent Decree. Nor does it support the reasons

   presented at the evidentiary hearing – that the Consent Decree imposes a stigma on the City and

   inhibits City employees from performing legitimate functions. Further, the circumstance most

   relevant to evaluating the City’s motion – the existence of a large gap between the number of

   homeless persons and the space available for them in shelters, so that there are many people who

   have no place to go – remains unchanged. The City’s significant violations of the Decree, set out

   in the Court’s Findings of Fact and Conclusions of Law on Plaintiffs’ Motion to Enforce the

   Consent Decree, preclude a determination that termination or modification is appropriate. Finally,

   the proposed modifications would accomplish nothing, based on the evidence presented to the

   Court.

            A.    The City’s Decision to Seek Termination or Modification of the Consent
                  Decree

            18.   At the time the City Commission addressed this issue, the political pressure to do

   something about the homeless situation had been mounting for some time, reflected in the

   complaints from residents about homelessness. See Pl. Ex. 578-56, 601-16, 601-2, 601-28, 601-

   31, 601-40, 601-48, 601-66, 601-84. See also Sept. 25 Tr. 127:16-19; 129:10-14; 133:4 – 134:18

   (citizens would express their concerns to City Manager Emilio Gonzalez about homelessness).



                                                                                                    8
Case 1:88-cv-02406-FAM Document 667 Entered on FLSD Docket 12/07/2018 Page 9 of 54



          19.     In an April 2017 email, Milton Vickers, then Senior Advisor to the City Manager,

   in response to a citizen complaint, agreed that the City’s “old strategy” on homelessness was not

   working, and stated that “I believe we need to look into re-thinking the Pottinger Agreement.” Pl.

   Ex. 601-55.

          20.     A series of emails from local businessman James Clavijo to the City Attorney and

   Sergio Torres (Director of the Department of Veterans Affairs and Homeless Services)

   exemplified the political pressure and was the occasion for the final decision to seek termination.

   Pl. Ex. 601-14. Mr. Clavijo’s June 11, 2017 email stated, “I don’t think the city is doing enough

   to stop the homeless, vagrants sleeping all over the miami sidewalks. Who is policing this matter?”

   Id. at 3.2 Mr. Clavijo’s November 2, 2017 email said, “Why are people allowed to sleep on the

   streets and make camps? Have you been by Macys in downtown. It’s a free for all there with

   drugs and everything else. You as commissioners should be ashamed.” Id. at 2.

          21.     Mr. Torres’ response to Mr. Clavijo blamed Pottinger: “It is just a matter of

   approaching the enforcement in a way that does not expose the city to more liability based on the

   limitations imposed by the Pottinger settlement.” Id. Finally, a March 1, 2018 email from Mr.

   Clavijo included a link to a story about a homeless encampment in Los Angeles entitled “‘National

   Disgrace’: Community fights back as California overrun by homelessness, human waste, needles.”

   Id. Mr. Clavijo wrote: “Downtown Miami is headed down this same path.” Id. at 1. The City

   Attorney forwarded the email to the City Manager Emilio Gonzalez, who responded with two




   2
     Interestingly, a Miami Assistant City Attorney responded, focusing on the actual root of the
   problem, rather than Pottinger: the lack of available shelter and housing. Pl. Ex. 601-49 (“As long
   as there is not adequate shelter space in the City of Miami for the homeless population there will
   be the unfortunate instance of homeless persons sleeping on the streets and sidewalks.”). He
   suggested that a solution would be to contact the Homeless Trust about more shelter space. Id.

                                                                                                    9
Case 1:88-cv-02406-FAM Document 667 Entered on FLSD Docket 12/07/2018 Page 10 of 54



   words: “Let’s file.” Id. This was an instruction to the City Attorney to file a motion to terminate

   Pottinger. Sept. 25 Tr. 135:13 – 136:22.

          22.     At a City Commission meeting on April 12, 2018, the Pottinger Consent Decree

   was discussed. Pl. Ex. 578-42D. Commissioners expressed frustration that the 75 “Pottinger beds”

   that the City had purchased from Camillus House for placement of homeless individuals were not

   being adequately utilized. Id. at 37-39. They expressed frustration with what they perceived to be

   homeless encampments that had developed throughout the City.

          23.     Commissioner Gort misconstrued the Pottinger Consent Decree, stating, “the

   problem what’s happening is a lot of people are using the Pottinger Agreement to commit criminal

   activities.” Id. at 41. City Manager Emilio Gonzalez opined that Pottinger puts “the City of Miami

   . . . at a decided disadvantage.” Id. at 167. He claimed that he had heard that other cities are

   dropping homeless people off in the City of Miami, and that Pottinger “ties our hands.” Id.

          24.     In response to the Commissioners’ complaints about homeless people, Mr. Vickers

   explained that the City was attempting to address the problem: “In the last 60 days, I would say,

   we have had a real push in terms of trying to address our homeless issues in various areas that

   we’re calling ‘hot spots’ around the City.” Id. at 40. Mr. Vickers also addressed the issue of

   individuals engaging in drug use on the streets. Id.

          25.     Commissioner Carrollo claimed the situation was “out of control.” Id. at 41. He

   said that he had been getting complaints from many private businesses about homeless people. Id.

   at 166. He concluded by stating, “What I am saying is, let’s take action. If someone’s going to

   say, ‘no,’ then let it be a federal judge.” Id. at 167. The Commission instructed the City Attorney

   to take any necessary action and draft a resolution instructing the City Attorney to return to this

   Court to attempt to end Pottinger. Id. at 105.




                                                                                                   10
Case 1:88-cv-02406-FAM Document 667 Entered on FLSD Docket 12/07/2018 Page 11 of 54



          26.     At the April 26, 2018, Commission meeting, the City Commission unanimously

   approved the resolution directing the City Attorney to seek termination or modification of the

   Consent Decree. Pl. Ex. 578-43C at 19.

          27.     The Court finds that the City Commission decided to seek termination and/or

   modification of the Consent Decree in response to mounting political pressure to address the

   homeless situation.

          B.      The Reasons for Termination the City Provided in Its Motion

          28.     In its Motion for Termination or Modification, the City posited several factual

   circumstances it claims justifies termination or modification. DE 566. They include 1) the City has

   provided a broad range of services and assistance to homeless people (including the Homeless

   Trust, Continuum of Care, Coordinated Outreach, the Chapman Partnership, an increase in the

   overall number of beds in the Continuum of Care in Miami-Dade County, the Homeless Assistance

   Program, the new campus of Camillus House, the 75 Pottinger beds at Camillus House, the

   Donation Meter Program, the Jail Diversion Program, the Department of Veterans Affairs and

   Homeless Services, the Lazarus Project); 2) the Police Departmental Order and trainings; 3)

   demographic changes (an increase in people and businesses downtown); 4) safety and security

   concerns (terrorist attacks and overdoses). DE 566. However, the City failed to explain how these

   circumstances were relevant to its decision to seek termination or modification.

          29.     Many of the circumstances the City cites occurred before 1998 (the year the

   Consent Decree was entered), which is the relevant date for comparison purposes, not 1988 (the

   date the case was filed). These include the establishment of the Homeless Trust (1993), the

   Chapman Partnership (1993), the opening of the Homeless Assistance Centers (1995, 1998), and




                                                                                                   11
Case 1:88-cv-02406-FAM Document 667 Entered on FLSD Docket 12/07/2018 Page 12 of 54



   the Homeless Assistance Program (1991).3 Id. at 7-8. Similarly, the Departmental Order was

   promulgated in connection with the 1998 Consent Decree and was incorporated into the Decree.

   Under the Consent Decree, the City may make only “technical (non-substantive) changes in police

   procedures” on matters covered by the Decree. V.7, DE 382:5.

          30.     Moreover, under the rules that govern City of Miami police Departmental Orders

   generally, those orders can be changed by the administration. Sept. 24 Tr. 74:13-15. Recently,

   the City has had a new police chief every couple of years. Id. at 74:25.

          31.     That downtown Miami has changed since 1998 is undisputed, although the City has

   not presented evidence to support the numbers it cites regarding the scope of the changes. But this

   change, and others, were actually anticipated by the City at the time of the entry of the Consent

   Decree (in fact, since at least 1991). Pl. Ex. 583-1. Similarly, even in the 1980s there were plans

   relocate the Camillus House facility. Pl. Ex. 583-23.

          32.     Moreover, the growth of downtown Miami in no way indicates that Pottinger

   should be terminated. Oct. 24 Tr. 29:11-16.

          C.      The Reasons for Termination that Emerged at the Evidentiary Hearing

          33.     In contrast to the reasons given at the City Commission meetings and discussed

   internally by City, and the reasons given in the City’s motion, at the evidentiary hearing the City

   presented only two reasons for seeking termination: 1) The City feels the Decree casts a “stigma”

   over it, creating “discomfort” among staff, and 2) eliminating the Decree would put the City in

   “parity” with other cities, allowing it to achieve homelessness solutions through negotiations with

   these cities. Neither reason is supported by the evidence.




   3
     Although there may be no record evidence of these dates, for these purposes the Court accepts
   the dates set forth in the City’s Motion.

                                                                                                   12
Case 1:88-cv-02406-FAM Document 667 Entered on FLSD Docket 12/07/2018 Page 13 of 54



          34.     When Police Chief Jorge Colina testified, the only reason he gave for wanting to

   terminate Pottinger was that, in his mind, it creates a “stigma” for the City, and that “it just doesn’t

   seem fair” that the Consent Decree doesn’t apply to other cities. Sept. 24 Tr. 58:16-25. But Chief

   Colina also admitted that Pottinger does not inhibit police officers from fulfilling their

   responsibilities. Id. at 72:16-18. Under Pottinger, the police can already approach a homeless

   person to offer services under any circumstances. Id. at 69:25 – 70:18. He gave no other reason

   for wanting to end the Decree, and did not inform the Court about anything City police officers

   would do differently in the absence of Pottinger. In fact, he testified that City police had no plans

   to change it practices with respect to homeless people. Sept. 24 Tr. 53:21 – 54:1.

          35.     Chief Colina also acknowledged that any problems that an officer has approaching

   a homeless individual can and should be addressed by proper training, as each officer must follow

   the policies regardless of how they feel about them. Sept. 24 Tr. 73:3-21. The Court finds that

   such training can adequately address this perceived problem by the City police.

          36.     Although the police have a Departmental Order addressing homelessness, it applies

   only to the police, not to any other City agency. Def. Ex. 95. And in fact, the City has no written

   criteria for how to determine whether property belongs to homeless individuals or is abandoned,

   Sept. 24 Tr. 261:6-10, or whether property is contaminated. Id. at 262:5-11.

          37.     James Bernat, the former homeless coordinator for the police department, also

   testified about a perceived stigma that the Pottinger brings. Sept. 24 Tr. 118:5. But he also testified

   that he and the City would do nothing differently if Pottinger were terminated. Sept. 24 Tr. 117:14-

   19; 133:3-5. And he acknowledged that the elimination of Pottinger would have no effect on those

   refusing shelter because, even without Pottinger, the police cannot force someone to go to a shelter.




                                                                                                        13
Case 1:88-cv-02406-FAM Document 667 Entered on FLSD Docket 12/07/2018 Page 14 of 54



   Id. at 124:21 – 125:4. Moreover, Mr. Bernat is no longer the homeless coordinator, as the police

   department eliminated the position in March of 2018. Id. at 110:4-7.

          38.     Similarly, Sergio Torres testified that the outreach workers (the “green shirts”)

   would do nothing differently in their outreach efforts if Pottinger were vacated, and that Pottinger

   in no way impedes their jobs. Sept. 24 Tr. 258:11-18.

          39.     The only reason Mr. Vickers gave for wanting to end the Consent Decree is that it

   would give City employees a “heightened level of comfort” that they don’t feel they have. Sept.

   24 Tr. 304:11-16. But in fact, just like all other City witnesses, Mr. Vickers testified that City

   funding for homeless services would remain unchanged if Pottinger were vacated. Sept. 24 Tr.

   286:3-9. See also Nov. 1 Tr. 59:15-25 (City employee David Rosemond testified that Pottinger

   does not prevent City from offering services, that outreach workers would continue their efforts

   regardless of whether Pottinger was vacated, and that he believed eliminating Pottinger would only

   enable the City to be more efficient).

          40.     Finally, as noted above, any discomfort is the result of inadequate training and/or

   misinformation about the requirements of Pottinger, and can be cured with the proper training.

   Indeed, the City has misinterpreted the requirements of the Consent Decree at times, believing that

   is prohibits them from taking certain action that it does not prohibit. Oct. 24 Tr. 27:8-10. See also

   id. at 34:20-21 (“So I don’t think you need to get rid of Pottinger. I think you just need to

   understand what it does and doesn’t do.”) (Judge Steve Leifman). In fact, as the City Manager

   acknowledged, Pottinger doesn’t prevent the police from helping people. Sept. 25 Tr. 139:22-25.

          41.     As the Court noted during the evidentiary hearing, whatever action the Court takes,

   it can do nothing about the City’s perceived stigma, discomfort, or pride. Sept. 24 Tr. at 118:11-

   14; 120:5-7.




                                                                                                     14
Case 1:88-cv-02406-FAM Document 667 Entered on FLSD Docket 12/07/2018 Page 15 of 54



          42.     The only evidence for the second reason—the “parity” issue—came from City

   Manager Emilio Gonzalez. Sept. 25 Tr. 130:11-12. Specifically, he stated that ending Pottinger

   would give him leverage to engage with other cities, who currently have no incentive to discuss

   homeless solutions with him. Id. at 130:14-23. The Court finds that this would not be the case for

   two reasons. First, Pottinger has not stopped the County from engaging in constructive solutions

   to homelessness, in conjunction with the City. In fact, just the opposite. Oct. 24 Tr. 33:1-4 (“So

   I think what has happened is it has forced all the other municipalities in the County to be more

   sensitive so they are not doing those things under Pottinger.”) (Judge Leifman). Indeed, “one of

   the things Pottinger has done so well is created this amazing collaboration where it forced the

   different stakeholders to work together.” Oct. 24 Tr. 35:1-3. And the City has gone to great

   lengths to show how homeless services have flourished even with the Decree in place.          Even

   Milton Vickers, then Senior Advisor to the City Manager, and slated to become Director of the

   City’s new Department of Human Services, Sept. 24 Tr. 274:23-24, 276:5-8, testified that

   Pottinger does not prevent the City from engaging in discussions with other jurisdictions to try to

   find solutions. Sept. 24 Tr. 301:21-24.

          43.     Second, ending the Pottinger Consent Decree will not have the effect that the City

   Manager predicts.     If other cities (especially those with few if any persons experiencing

   homelessness) have little incentive to engage with the City on homelessness issues, and simply

   contribute to the Homeless Trust, Sept. 25 Tr. 143:2-10; 143:22 – 144:6, that is unlikely to change

   with termination. The City has said that, even if the Consent Decree is terminated, it will continue

   to treat homeless individuals exactly the same and will continue to fund homeless services at the

   same level. Sept. 25 Tr. 131:17-23. That means that even if the Manager were correct that the

   Consent Decree means other local jurisdictions have no incentive to cooperate with the City, they




                                                                                                    15
Case 1:88-cv-02406-FAM Document 667 Entered on FLSD Docket 12/07/2018 Page 16 of 54



   would still have no incentive after termination, knowing that the City of Miami intends to continue

   its efforts unabated – unless the City planned to use the termination of the Decree as the occasion

   for “dumping” homeless individuals in jurisdictions that did not cooperate it. Such a strategy,

   however, would be inconsistent with the City’s professed intent to continue to respect the

   protections of the Decree after termination.

          44.     Although Mr. Vickers testified that the decision to seek termination of Pottinger

   was made entirely by the City Commission without the involvement of City staff, that is only

   partially true. Sept. 24 Tr. 298:16 – 299:10. It is true in the sense that, in reaching the decision to

   seek termination, the City Commission sought no information from its relevant staff, conducted

   no study on the necessity of terminating Pottinger, and engaged in no reasoned decision-making

   process. In fact, the decision was made without consulting with Sergio Torres, the director of the

   City’s Department of Veterans Affairs and Homeless Services.              Despite Mr. Torres being

   responsible for the City’s policy and practice on homelessness, Sept. 24 Tr. 257:19 – 258:1, he

   had nothing to do with the decision, and no one asked for his input. Sept. 24 Tr. 258:2-8. (If they

   had consulted him, he likely would have said that eliminating Pottinger would make no difference,

   as he would do nothing differently if Pottinger were vacated. Sept. 24 Tr. 258:11-18). But it is not

   true that staff were completely uninvolved. As demonstrated at the City Commission meeting,

   City Manager Gonzalez had been in communications with Commissioners’ staff members, had

   accompanied Commissioner Carollo on a ride-along, and even directed the City Attorney to file

   the motion. Pl. Ex. 601-14 at 1.

          45.      The decision to seek termination of Pottinger was a political one, made by the City

   Commission in response to complaints by residents, and without input from its relevant staff. This

   reinforces the necessity of the Consent Decree. It prevents the City (when it complies) from




                                                                                                       16
Case 1:88-cv-02406-FAM Document 667 Entered on FLSD Docket 12/07/2018 Page 17 of 54



   bowing to political pressure and resorting to criminalization, harassment, and deterrence as a way

   of addressing homelessness. It has not prevented the City from expanding its services to homeless

   people, does not prevent the City from exercising its police powers for the safety and well-being

   of its residents, and does not prevent collaboration amongst government agencies or

   administrations. The City presented no evidence showing that Pottinger was hindering its ability

   to do so. In fact, quite the opposite. City officials testified that their approach to homelessness

   would not change if the Consent Decree were vacated.

          46.     The City presented no admissible and credible evidence that other municipalities

   are “dumping” homeless people in the City of Miami. While this rumor has spread through City

   government, it is supported by, at best, anecdotal evidence. Dr. Pedro Greer testified that this was

   a common misconception. Nov. 1 Tr. 21:19-23. The court notes that the City initially listed as an

   exhibit, “Documentation of outside municipalities and agencies dropping off homeless people

   within the City of Miami,” DE 580, Ex. 93, but presented no such documentation at the hearing,

   DE 657. The Court finds that this practice has not happened.

          47.     In addition, Mr. Bernat testified that no homeless person in his ten-year career had

   ever told him that they came to Miami because of the Pottinger agreement. Sept. 24 Tr. 178:14-

   23. And Mr. Bernat could not say how many had come to Miami because of the services offered,

   id. at 178:24 – 179:2, but this would make no difference in any event because all City employees

   testified that there would be no change in services if Pottinger were vacated.

          48.     The vast majority of people who are homeless in Florida lived in the state for more

   than a year before becoming homeless. Pl. Ex. 583-21. Indeed, Miami’s rate of homelessness is

   lower than the State average. Id.




                                                                                                    17
Case 1:88-cv-02406-FAM Document 667 Entered on FLSD Docket 12/07/2018 Page 18 of 54



          D.        Substantial Compliance

          49.       The Court hereby incorporates the findings of fact regarding the violations of the

   Consent Decree from its order adjudicating Plaintiffs’ Motion to Enforce the Consent Decree, and

   will not repeat them here. Given the number and scope of violations that the Court has found

   elsewhere, the Court finds that the City has not substantially complied with the Consent Decree.

          50.       The City has also engaged in other actions over the years that preclude the Court

   from finding that the City has been in substantial compliance and has acted in good faith.

          51.       In 2009, the City decided to clear out an encampment of homeless sex offenders,

   with City police threatening them with arrest for trespassing even though they did not (and could

   not) offer shelter. Pl. Ex. 578-126. In 2014, Plaintiffs informed the City of serious violations of

   the recently modified Consent Decree in the Brickell Avenue Bridge and Riverwalk area. Pl. Ex.

   578-111, 578-112, 578-113.

          52.       In 2015, the City undertook serious consideration of a proposed “anti-camping”

   ordinance that would have outlawed being homeless. Nov. 1 Tr. 25:1-4. As originally proposed

   the Ordinance would have made it illegal to “live temporarily in a camp facility or outdoors” on

   public property. Pl. Ex. 578-117. Even apart from that provision, the ordinance would have made

   it illegal to “camp” outdoors on public property, with camping defined as using camp

   paraphernalia, and camp paraphernalia included (in the first version) blankets, pillows, and

   sleeping bags, among other things. Id. In sum, the ordinance would have practically outlawed

   sleeping in public. No draft of the ordinance included any recognition of the City’s obligations

   under the Pottinger Consent Decree. Although ultimately it was not adopted, it did reach the second

   reading stage.




                                                                                                   18
Case 1:88-cv-02406-FAM Document 667 Entered on FLSD Docket 12/07/2018 Page 19 of 54



           E.      The Number of Homeless Individuals and Available Shelter Beds

           53.     Notably, despite the City’s claimed increase in available shelter beds, that

   circumstance has not changed in any relevant respect because a) there are still not enough available

   shelter beds to house all homeless individuals in Miami-Dade County on any given night, and b)

   even if there were, all of the available beds are almost always full. Thus, although the City claims

   that changed factual circumstances “have alleviated almost all of the homeless issues that

   necessitated the filing of this lawsuit[,]” that is simply not the case. DE 566 at 7. As explained

   below, despite the increase in funding and services, the core factual premise upon which the

   original Consent Decree rested remains in place: There are still homeless individuals living on the

   streets with nowhere to live, and there are inadequate shelter spaces to house them. The City does

   not disagree with this. Pl. Ex. 601-49. See also Nov. 1 Tr. 23:6-10 (Dr. Greer would not consider

   terminating Pottinger, even though some things have changed, in part because the underlying

   problem still exists).

           54.     Although the City implied that there may be dozens of unsheltered individuals who

   simply prefer living on the street and consistently refuse shelter, there was no evidence to

   substantiate this. In fact, Plaintiffs presented credible evidence that very few people are voluntarily

   homeless, and the Court so finds. Oct. 24 Tr. 61:5; Nov. 1 Tr. 19:7-16.

           55.     Evian White de Leon testified for Plaintiffs regarding the number and availability

   of shelter beds. Sept. 25 Tr. 157 – 200.4 She prepared a Report, which is Plaintiffs’ Exhibit 622-

   1, summarizing the numbers of homeless individuals and available shelter beds in Miami-Dade

   County, and explaining her methodology in reaching those numbers. The Court credits her



   4
    The City moved to exclude the testimony of a number of Plaintiffs’ expert witnesses. DE 604.
   The court deferred ruling on the motion, and now denies it for the reasons set out in Plaintiffs’
   Response to the Motion, DE 611.

                                                                                                       19
Case 1:88-cv-02406-FAM Document 667 Entered on FLSD Docket 12/07/2018 Page 20 of 54



   testimony and fully adopts the numbers and information contained in the Report as the Court’s

   finding of fact. Several factual items that are particularly relevant to this case are as follows.

          56.     The number of homeless individuals is derived from the Miami-Dade County

   Point-in-Time (PIT) Counts, which is a process conducted by the Homeless Trust wherein workers,

   twice per year, canvas the County attempting to count the number of unsheltered individuals

   experiencing homelessness. Pl. Ex. 622-1; Sept. 25 Tr. 160:1-9. According to the August 2018

   PIT Count, the number of unsheltered homeless individuals in Miami-Dade County was 1,105. Pl.

   622-1 at 1. Of those, 631 were in the City of Miami. Id. Moreover, it is widely accepted that the

   PIT count severely undercounts the true number of unsheltered individuals; the true count is at

   least double that number. Id. at 7-8; Sept. 24 Tr. 293:4-12; Sept. 25 Tr. 163:10-25; Oct. 24 Tr.

   60:1-4; Nov. 1 Tr. 19:22 – 20:12. In fact, HUD formerly required, and the Homeless Trust formerly

   utilized, a multiplier of 2 when counting unsheltered individuals. Sept. 25 Tr. 162:12 – 163:9. But

   this multiplier was no longer used in Miami-Dade County after 2005. Pl. Ex. 622-1 at 7-8.

          57.     All shelter beds in Miami-Dade County are almost always full. Pl. Ex. 622-1. Sept.

   25 Tr. 195:17-25. When an individual calls the Homeless Helpline, there is generally a lengthy

   waiting period of weeks to months to get into a shelter. Pl. Ex. 622-1 at 3; Sept. 24 Tr. 259:4-14;

   Sept. 25 Tr. 170:11-21; Oct. 24 Tr. 62:2 – 63:16. Thus, the single best measure of the “needs gap,”

   i.e., the number of additional beds needed to house all homeless individuals, is the number of

   unsheltered homeless people: 1,105. But, as stated above, the true number is at least double that.

          58.     The PIT counts show that the number of unsheltered homeless people in the County

   has decreased since 1988, but has remained relatively constant for some time. The number was

   roughly 8,000 in 1988, then decreased sharply over the next 10 years to 4,980 in 1998. Pl. Ex.

   622-1 at 19. It then remained relatively constant until 2005, when there was an apparent drop from




                                                                                                        20
Case 1:88-cv-02406-FAM Document 667 Entered on FLSD Docket 12/07/2018 Page 21 of 54



   3,964 in April 2004 to 1,989 in January 2005. Id. This apparent drop, however, was due to the

   abandonment of the multiplier, not a true drop in homelessness. It then remained relatively

   constant until August 2010, when it dipped to 759. Id. Since then, it remained relatively constant

   until January 2015, when it began to creep up again, hitting 1,007. Id. at 20. Thus, while there

   has been a downward trend in the last 30 years, the unsheltered homeless population has remained

   relatively constant since approximately 2010, and has actually increased since 2015.

          59.     To derive the number of sheltered homeless individuals, the Homeless Trust relies

   on data collection software known as HMIS (Homeless Management Information System). Sept.

   25 Tr. 165:12-21. The service providers self-report the number of individuals living in emergency

   shelter, transitional housing, hotels/motels, safe haven, or cold weather emergency shelter, and

   then that data is reported to HUD. Pl. Ex. 622-1 at 7. The earliest available data for this is October

   1998, when there were 2,220 sheltered individuals. Id. at 19. That number has remained relatively

   constant since then: it was 2,759 in September 2005, 3,084 in September 2010, 3,103 in August

   2013, and 2,738 in August 2018. Id. at 19-20.

          60.     The total number of homeless people (sheltered and unsheltered) in Miami-Dade

   County has also remained relatively constant. It was 4,806 in February 1998, 5,056 in September

   2005, 3,930 in September 2010, 3,951 in August 2013, and 3,843 in August 2018. Id. at 19-20.

          61.     The number of shelter beds available in Miami-Dade County is derived from the

   annual HUD Housing Inventory Count (HIC). Id. at 8; Sept. 25 Tr. 171:17-19. At the time of the

   hearing, the most recent data available was from July 2017. This information is reported from the

   Homeless Trust, which receives it from the service providers. Pl. Ex. 622-1 at 12. The information

   provides a snap shot of the existing beds at that time, without regard to funding. Id.




                                                                                                      21
Case 1:88-cv-02406-FAM Document 667 Entered on FLSD Docket 12/07/2018 Page 22 of 54



          62.     As of the most recent HIC, the total number of beds was 8,694. Id. at 9. But this

   does not accurately represent the true number of shelter beds available to house persons living on

   the street. First, the bulk of the inventory is permanent supportive housing (4,631), which is

   generally reserved for formerly homeless people who are exiting the shelter system. Id. at 10-11;

   Sept. 25 Tr. 174:15-20. In addition, rapid rehousing (844) and reentry (80) beds are also longer

   term solutions that are generally unavailable on an emergency basis. Sept. 25 Tr. 174:21 – 175:1.

   Similarly, transitional housing beds (1,045) are generally provided for people transitioning out of

   emergency shelter beds, and are thus are largely unavailable for currently unsheltered individuals,

   with the exception of youth experiencing homelessness. Pl. Ex. 622-1 at 10-11; Sept. 25 Tr. 173:24

   – 174:2. Thus, the only beds that are truly “available” to unsheltered homeless adults are

   Emergency shelter (1,848), Hotel/Motel (218), and Safe Haven (28)—and even then, Hotel/Motel

   and Safe Haven are reserved for specific populations (families and domestic violence survivors,

   respectively). Pl. Ex. 622-1 at 10-11; Sept. 25 Tr. 173:21-23, 174:3-14. Further, even within the

   Emergency shelter category, roughly half are reserved for special populations such as youth,

   families, and veterans. Pl. Ex. 622-1 at 10-11.

          63.     Other factors obscure the accuracy of these numbers. Sept. 25 Tr. 177:9 – 178:4.

   First, as mentioned previously, all beds are generally full all of the time. Second, because of the

   Coordinated Entry process, a homeless individual generally cannot walk from the street into a

   shelter; they have to call the Homeless Helpline and be referred to an appropriate placement. Pl.

   Ex. 622-1 at 12-13; Sept. 25 Tr. 10:8-11, 21:25 – 22:16, 78:7-11, 168:1-18. Third, not all beds are

   available to everyone. In fact, very few of them (986) are available as emergency shelter to a

   single adult male living on the street, which comprises the vast majority of the unsheltered




                                                                                                   22
Case 1:88-cv-02406-FAM Document 667 Entered on FLSD Docket 12/07/2018 Page 23 of 54



   homeless population. Pl. Ex. 622-1 at 9; Sept. 25 Tr. 176:17-21. The City agrees with this

   characterization of the numbers. Sept. 25 Tr. 183:6 – 184:1.

          64.     Even if all beds were open and available for all populations, there are still not

   enough shelter beds in Miami-Dade County to house all homeless individuals. In August 2018,

   there were 3,843 sheltered and unsheltered homeless individuals. In July 2017 (the most recent

   data available), there were 3,139 available shelter beds, yielding a shortage of 704. Pl. Ex. 622-1

   at 15. (This count of beds omits permanent supportive housing, rapid rehousing, and reentry beds

   because individuals occupying those beds do not meet the HUD definition of “homeless” and are

   therefore omitted from the count of sheltered homeless individuals). Sept. 25 Tr. 198:19 – 199:4.

   There are simply not enough beds in the system to shelter all the people living on the street, even

   if every bed was fully funded all of the time. Oct. 24 Tr. 60:19-21.

          65.     And even if one discounts the approximately 309 “chronically homeless”

   individuals under HUD’s definition—which is improper because it does not mean “service

   resistant”—there are still not enough beds for everyone who might want one.5 Pl. Ex. 578-133B

   at 16; Sept. 25 Tr. 193:1-5. Similarly, only roughly 40% of the unsheltered homeless individuals

   in Miami-Dade County have a serious mental illness or substance abuse issue.6 Oct. 24 Tr. 21:23-

   25. Thus, exempting those individuals does not erase the needs gap.



   5
     For the small number of individuals who could truly be labeled “shelter resistant,” an effective
   approach is to offer them permanent housing. Sept. 26 Tr. 304:20 – 309:22. This “Housing First”
   approach has been adopted by the federal government as the preferred approach. Id. 290:13-17;
   Sept. 25 Tr. 84:3-20, 86:4-11, 87:23 – 88:4. Housing First faces challenges gaining traction in
   Miami because of the lack of affordable housing, where it is more expensive than the traditional
   shelter system. Sept. 25 Tr. 23:15 – 24:10. Other options include intensive outreach through the
   Lazarus project, Sept. 25 Tr. 52:1-13, or residential treatment programs, id. 86:20 – 87:4.
   6
     The Decree is all the more critical for those with mental illness given the enormous lack of mental
   health services in Miami-Dade County. There are roughly 177,000 adults and 55,000 children with
   serious mental illness, and only about 1 percent of them get services through the public system.
   Oct. 24 Tr. 13:1-7.

                                                                                                     23
Case 1:88-cv-02406-FAM Document 667 Entered on FLSD Docket 12/07/2018 Page 24 of 54



           66.     Importantly, the main cause of homelessness is lack of affordable housing, not

   mental illness or substance abuse. Sept. 26 Tr. 288:24 – 289:10.

           F.      The City’s Proposed Modifications

           67.     The City proposes 4 modifications: 1) exempting “chronically homeless” from the

   Consent Decree altogether (with the City defining that term as someone who refuses services three

   times in six months, in contrast to the federal Department of Housing and Urban Development

   (HUD) definition); 2) expanding the definition of “available shelter” to include a shelter anywhere

   within Miami-Dade County; 3) a prohibition on storing personal belonging on public property to

   avoid “hazardous conditions”; and 4) a vague request to clean public property that may include

   being allowed to dispose of property deemed a “safety issue.” DE 566 at 18-25.

           68.     Regarding the first proposed modification, the City has presented no evidence of

   how many homeless individuals they deem to be chronically homeless under the City’s definition.7



   7
     Using the actual definition provided by HUD, only 309 chronically homeless individuals (includ-
   ing sheltered and unsheltered) were identified in all of Miami-Dade County in the July 2017 count,
   or roughly 8% of the total homeless population. Of these, only 135 were unsheltered. Pl. Ex. 578-
   133B at 16; Sept. 25 Tr. 193:1-5. The HUD definition is “(1) A “homeless individual with a disa-
   bility,” as defined in section 401(9) of the McKinney-Vento Homeless Assistance Act (42 U.S.C.
   11360(9)), who:
            (i) Lives in a place not meant for human habitation, a safe haven, or in an emergency shel-
            ter; and
            (ii) Has been homeless and living as described in paragraph (1)(i) of this definition contin-
            uously for at least 12 months or on at least 4 separate occasions in the last 3 years, as long
            as the combined occasions equal at least 12 months and each break in homelessness sepa-
            rating the occasions included at least 7 consecutive nights of not living as described in
            paragraph (1)(i). Stays in institutional care facilities for fewer than 90 days will not consti-
            tute as a break in homelessness, but rather such stays are included in the 12-month total, as
            long as the individual was living or residing in a place not meant for human habitation, a
            safe haven, or an emergency shelter immediately before entering the institutional care fa-
            cility;
            (2) An individual who has been residing in an institutional care facility, including a jail,
            substance abuse or mental health treatment facility, hospital, or other similar facility, for
            fewer than 90 days and met all of the criteria in paragraph (1) of this definition, before
            entering that facility; or

                                                                                                         24
Case 1:88-cv-02406-FAM Document 667 Entered on FLSD Docket 12/07/2018 Page 25 of 54



   In fact, despite the City’s claims that many homeless individuals consistently refuse services, there

   was little if any evidence presented to support that. Although City outreach workers are supposed

   to complete a Refusal of Services form every time someone refuses, Sept. 24 Tr. 262:12-22, none

   of those forms are in evidence, and therefore the Court cannot find that refusal is a common

   occurrence. In fact, there was testimony, which the Court credits, from homeless services

   providers that there is almost no unsheltered homeless person who would refuse shelter. Oct. 24

   Tr. 61:5; Nov. 1 Tr. 19:7-16.

             69.    More importantly, the Court finds that making this modification will have no effect

   on homelessness or the City’s approach. Exempting the City police from the Consent Decree will

   simply allow individuals experiencing homelessness to be arrested for committing life-sustaining

   conduct misdemeanors, and will allow City police and other employees to confiscate their

   property, without constraint by any written, uniform policies. Putting aside the Fourth and Eighth

   Amendment problems with this, even the City agrees that this will do nothing to get these

   individuals into a long-term shelter, and will in fact be harmful by disrupting their lives and

   discarding their critical possessions. Moreover, City officials testified that they will not alter their

   approach at all, claiming that they will not be arresting individuals or confiscating property even

   if legally permitted to do so. The necessity of this proposed modification is unsupported by the

   record.

             70.    Regarding the second proposed modification, the City proposes to modify the

   definition of “available shelter” to include a shelter anywhere in Miami-Dade County. This will




             (3) A family with an adult head of household (or if there is no adult in the family, a minor
             head of household) who meets all of the criteria in paragraph (1) or (2) of this definition,
             including a family whose composition has fluctuated while the head of household has been
             homeless. 24 C.F.R. § 91.5.

                                                                                                        25
Case 1:88-cv-02406-FAM Document 667 Entered on FLSD Docket 12/07/2018 Page 26 of 54



   not help the City, however, because all of the shelter beds in the County—including those outside

   the City of Miami—are consistently full. Pl. Ex. 622-1; Sept. 25 Tr. 195:17-25. Moreover, there

   is only one shelter with emergency shelter beds that is outside of one mile of the City limits, and

   that is the Chapman Partnership South in Homestead. Sept. 24 Tr. 121:1-21. Not only are those

   beds consistently full, the City’s own director of the Department of Veterans Affairs and Homeless

   Services testified that this would not help, because it was simply not practical to ask a City of

   Miami employee to drive an individual to Homestead. Sept. 24 Tr. 266:13-23.

          71.     Another factual premise the City provided to support its request for this

   modification—the fact that inmates are released from the downtown Pretrial Detention Center jail

   facility rather than Turner Guilford Knight (TGK) facility (which is outside the City of Miami)—

   has been undermined. Miami-Dade County Corrections officials now release people from TGK.

   Oct. 24 Tr. 47:23 – 48:2.

          72.     The third and fourth proposed modifications are vague and the City provided no

   specific language for how the Consent Decree should be modified in these respects. Banning the

   storage of items on public property would amount to a ban on homelessness—many homeless

   people have important property (including clothes, food, documents, identification, medications,

   eyeglasses, family photographs, personal journals, and the like) that they have nowhere to keep

   but on public property. And there is nothing in the Consent Decree that prohibits the City from

   temporarily moving a homeless person’s property to clean the streets, as long as the property is

   returned to its location—not confiscated, stored, or thrown away—and the homeless individuals

   are not told to leave the area permanently.

          73.     The City presented no facts at the hearing demonstrating a need for these

   modifications. In fact, the evidence showed that, for the most part, the City began cleaning the




                                                                                                   26
Case 1:88-cv-02406-FAM Document 667 Entered on FLSD Docket 12/07/2018 Page 27 of 54



   streets in a manner consistent with the Consent Decree after Plaintiffs filed their Motion to Enforce,

   demonstrating that it can be done. Oct. 25 Tr. 60:8-13.

          G.      Plaintiffs’ Evidence

          74.     In addition to the lack of support for the City’s requests, there was substantial

   evidence submitted that the Consent Decree is still very much necessary to protect the rights of

   homeless people.

          75.     Judge Steve Leifman, who has extensive experience in addressing the needs of

   populations who are homeless, mentally ill, and/or struggling with substance abuse, testified that

   under no circumstances should Pottinger be terminated; in fact, he called it a “Godsend.” Oct. 24

   Tr. 10:16-18. More importantly, he decisively testified that it was still very much needed in this

   community, because it continues to serve as a necessary protection for homeless people, and

   continues to incentivize cities to take constructive approaches to homelessness, instead of resorting

   to criminalization and harassment. Id. at 10:19-24. And, he said, if Pottinger is terminated, the

   City may very well revert to that posture. Id. at 20:14-15. In fact, he stated that “I am afraid that

   if [Pottinger] goes away we would slide back because the pressure would not be on us to keep

   vigilant to protect these very vulnerable populations.” Oct. 24 Tr. 24:25 – 25:2. See also id. at

   29:8-10 (“All of that [revenue for homelessness services] is because of Pottinger; which caused us

   to do all of that. It keeps a lot of pressure in the right places to keep moving forward.”). As he

   stated, “[t]hings change; we are not here forever. So you need to make sure that message stays

   with everyone that this is the right thing to do.” Oct 24. Tr. 36:15-18. Pottinger “is something

   that really should be celebrated. I think it makes the City a better place to live because of it.” Oct.

   24 Tr. 46:7-9. The Court fully credits his testimony.




                                                                                                       27
Case 1:88-cv-02406-FAM Document 667 Entered on FLSD Docket 12/07/2018 Page 28 of 54



          76.     As an example, Pottinger prevented the City from acting too quickly in addressing

   a recent situation in Overtown wherein an encampment of opioid users developed. Without

   Pottinger, the City would have likely arrested the individuals living there to clear the area in

   response to the community outcry. This would have contributed nothing to a permanent solution,

   and would have resulted in the scattering of the individuals, making it nearly impossible to find

   and treat them, and the likely spreading into the community of HIV and Hepatitis C. Rather, the

   City heeded the advice of public health experts and worked for weeks to get as many individuals

   as possible into drug and mental health treatment, a far more successful and sustainable outcome.

   Oct. 24 Tr. 18:3-19.

          77.     All parties and witnesses, including the City, agreed that arresting and jail is never

   an effective way to deal with homelessness; it actually makes things worse. See, e.g., Oct. 24 Tr.

   7:19-23.

          78.     Dr. Pedro Greer, who served as an expert in the original Pottinger proceeding and

   who has extensive experience with treating homeless individuals in Miami, testified that it was

   necessary for Pottinger to remain in place. Nov 1. Tr. 16:24 – 18:23. He reaffirmed that it does

   not prevent the City from providing services to the homeless. Nov. 1 Tr. 19:4-6.

          79.     Similarly, Constance Collins, the founder of Lotus House, one of the largest women

   and children’s shelter in the country and who has extensive experience interacting with and

   assisting individuals and families experiencing homelessness, testified that Pottinger was

   necessary to protect their rights. Oct. 24 Tr. 70:3-13.




                                                                                                     28
Case 1:88-cv-02406-FAM Document 667 Entered on FLSD Docket 12/07/2018 Page 29 of 54



   II. Conclusions of Law

          A.      The City’s Motion to Terminate the Consent Decree

          80.     The Pottinger consent decree is an institutional reform decree. Thus, the “grievous

   wrong” standard of United States v. Swift & Co., 286 U.S. 106, 119 (1932) (“clear showing of

   grievous wrong by new and unforeseen conditions”), does not govern termination or modification

   of the decree. Instead, as the Eleventh circuit ruled in U.S. v. City of Miami, 2 F.3d 1497, 1503-

   04 (11th Cir. 1993), termination or modification is governed by the more flexible approach in

   Board of Education of Oklahoma City Public Schools v. Dowell, 498 U.S. 237 (1991), and Rufo

   v. Inmates of Suffolk County Jail, 502 U.S. 367 (1992). Horne v. Flores, 557 U.S. 433 (2009), is

   also relevant. These decisions require that the finality of judgments be protected, but provide for

   some flexibility to allow termination or modification when a return to local control is warranted.

   See id. at 450-451.

          81.     In moving for termination of the consent decree, the City has the burden of showing

   that its “basic purpose” has been “fully achieved.” U.S. v. City of Miami, 2 F.3d at 1505 (quoting

   Board of Education of Oklahoma City Public Schools v. Dowell, 498 U.S. 237, 247 (1991)).

          82.     The basic purpose of the Consent Decree is not to bring an end to homelessness or

   otherwise solve the policy challenges that homelessness poses. There is nowhere to be found in

   the text of the Consent Decree any obligation to appropriate funds; nor are there any requirements,

   obligations, or restrictions relating to the City’s coordination with other private and governmental

   entities; nor is there any requirement to adopt any one particular policy option over another (e.g.,

   a shelter-oriented policy versus a Housing First policy), so long as the policy does not violate

   constitutional rights. Cf. Horne v. Flores, 557 U.S. 433, 448 (2009) (“Federalism concerns are




                                                                                                    29
Case 1:88-cv-02406-FAM Document 667 Entered on FLSD Docket 12/07/2018 Page 30 of 54



   heightened when . . . a federal-court decree has the effect of dictating state or local budget priori-

   ties.”); Rufo, 502 U.S. at 392; Dowell, 498 U.S. at 248.

          83.     The basic purpose of the Consent Decree is to put in place a concrete substantive

   and procedural framework for the protection of the First, Fourth, Fifth, Eighth, and Fourteenth

   Amendment rights of individuals who are forced to live in public. The Consent Decree establishes

   a comprehensive protocol governing all police interaction with homeless individuals, including

   arrest and non-arrest encounters. It also sets out rules governing all City employees’ handling of

   the property of homeless persons. It imposes particularized monitoring requirements that police

   must observe in each of their encounters with any person who is homeless. It establishes a media-

   tion procedure for addressing complaints by Plaintiffs that City employees have violated their

   rights. By means of this substantive and procedural framework, the Consent Decree protects home-

   less individuals against the criminalization of their status more effectively than does the general

   possibility of filing an action in federal court to vindicate rights under 42 U.S. § 1983.

          84.     The City is correct that the even if the Consent Decree were terminated, Plaintiffs

   would still be protected by the Constitution and, in the immediate aftermath, City of Miami Police

   Departmental Order 11 Chapter 10 (Def. Ex. 95).8 That does not mean, however, that terminating

   the Consent Decree would have no impact on the legal position of Plaintiffs. As Rufo observes, a

   consent decree may go beyond the constitutional minimum, and provide more specific and effec-

   tive relief than what a court, ruling solely on the basis of the Constitution, could provide. Rufo,




   8
     Significantly, the City does not claim any change in decisional law. On the contrary, the primary
   Supreme Court decisions on which Judge Atkins relied – Robinson v. California, 370 U.S. 660
   (1962), and Powell v. Texas, 392 U.S. 514 (1968) – remain valid precedent. The Ninth Circuit
   recently affirmed the basic holding of Pottinger in Martin v. City of Boise, 902 F.3d 1031, 1048-
   49 (9th Cir. 2018). See also Lavan v. City of Los Angeles, 693 F.3d 1022 (9th Cir. 2012), cert.
   denied, 570 U.S. 918 (2013).

                                                                                                      30
Case 1:88-cv-02406-FAM Document 667 Entered on FLSD Docket 12/07/2018 Page 31 of 54



   502 U.S. at 389. The “constitutional floor” is not the standard by which the case for termination

   or modification is to be measured. See id. at 391; Mayberry v. Maroney, 558 F.2d 1159, 1163-64

   (3d Cir. 1977) (abuse of discretion by district court to treat new self-imposed rules by state regard-

   ing prison conditions as a change of condition justifying modification of consent decree). In ruling

   on the City’s Motion to terminate the Consent Decree, this Court must take account of the fact that

   doing so would leave the Plaintiffs without the protections the decree provides beyond the consti-

   tutional floor.

           85.       Termination of the Consent Decree would materially change Plaintiffs’ legal posi-

   tion in at least five respects. First, the Consent Decree is the vehicle by which the City has chosen

   to formally adopt policies to respect the constitutional rights of homeless individuals, and these

   formal policies would be ended with the termination of the Consent Decree. Section VI.9 of the

   Consent Decree states, “The CITY hereby expressly adopts a policy as provided for herein to pro-

   tect the constitutional rights of homeless persons, to prevent arrests and harassment of these per-

   sons, and the destruction of their property” inconsistent with the Consent Decree. DE 382:5. Sec-

   tion VII.F.1 has a similar formal policy: “The CITY shall respect the personal property of all

   homeless people.” DE 525-1:7. Formal policies do not by themselves ensure protection of rights,

   but a solemn governmental commitment to protect them as to a vulnerable class (one which the

   City acknowledges it has wronged in the past, DE:566:10; DE 589:10) has real significance. The

   City has pointed to no City Commission resolution or other binding instrument which would con-

   tinue the formal commitments embodied in Sections VI.9 and VII.F.1 upon termination of the

   Consent Decree.

           86.       Second, the Consent Decree requires that there be internal or departmental proce-

   dures for the handling of homeless individuals’ property (e.g., in determining whether property




                                                                                                      31
Case 1:88-cv-02406-FAM Document 667 Entered on FLSD Docket 12/07/2018 Page 32 of 54



   belongs to a homeless person or is abandoned or contaminated, or in providing notice if the City

   takes custody of it). Section VII.F.1, DE 525-1:7. The existence of procedures may not guarantee

   that rights will not be violated, but it does provide an important safeguard against violations. The

   City has not submitted into evidence any written procedures relating to the disposition of homeless

   persons. The Court takes note of the fact that the City initially listed as exhibits, “City’s storage

   procedures concerning abandoned/seized property belonging to homeless persons,” DE 580, Ex.

   97; DE 585, Ex. 37, but did not provide such written procedures, DE 657. With the termination of

   the Consent Decree, the requirement that there even be procedures would be lost.

          87.     Third, Police Departmental Order Order 11, Chapter 10, even if kept in place, is no

   substitute legally for the protections of the Consent Decree. First, it does not apply to City agencies

   other than the police. Second, even as to the police, the formal commitments it makes in respect

   of rights are no substitute for the commitments embodied in the Consent Decree, Section VI.9, DE

   382:5. Section 10.1 of the Departmental Order speaks of “sensivit[ity]” to the needs and rights of

   homeless persons, not a policy to respect and protect them. Section 10.2 refers to not criminalizing

   homelessness, but purely as a policy, without any reference to rights. Def. Ex. 95, at 1. Third, while

   the Court also recognizes that the City has implemented a substantial formal program of training

   of police officers regarding the Consent Decree, Def. Ex. 580-040, the Consent Decree’s require-

   ment that police officers be trained (see IV.7, DE 382:3-5) is not embodied in Departmental Order

   11, Chapter 10, Def. Ex. 95. Finally, § 10.5.1.2 of Departmental Order 11, Chapter 10, Def. Ex.

   95, at 1, is not even on its face in conformity with Consent Decree VII.11, DE 525-1:2. The Con-

   sent Decree requires, that in order to be “available,” a space in a shelter must be “for a period of




                                                                                                       32
Case 1:88-cv-02406-FAM Document 667 Entered on FLSD Docket 12/07/2018 Page 33 of 54



   at least 24 hours.” Departmental Order 11, Chapter 10, Def. Ex. 95, fails to reflect that require-

   ment.9

            88.   Fourth, termination of the Consent Decree would deprive Plaintiffs of the monitor-

   ing provisions of the Consent Decree. So long as Departmental Order 11, Chapter 10 remained

   unchanged, police officers would still be required to fill out Field Information Cards to document

   their encounters with persons experiencing homelessness. Id. §§ 10.6, Def. Ex. 95, at 2-4. But

   nothing in that Order requires the City to provide the Field Information Cards to Plaintiffs on a

   regular basis. Terminating the Consent Decree would end that obligation. See VIII.15(f), DE 525-

   1:8.

            89.   Fifth, termination would eliminate the right that Plaintiffs have to participate in any

   change to the basic protections that the Consent Decree provides in respect of modification. Even

   if Police Departmental Order 11, Chapter 10, provided the same protections as the Consent Decree

   (which it does not), upon the termination of the Decree, Police Departmental Order 11, Chapter

   10, could be repealed or changed at will by the City. Findings, supra, ¶ 30. In contrast, Section

   V.7 of the Consent Decree requires that there be such a departmental order and prohibits any other

   than “technical (non-substantive) changes” that would deviate from the Consent Decree. More

   generally, the Consent Decree can be changed only by court order after a process that allow rep-

   resentation of Plaintiffs, or by agreement, which includes safeguards such as a fairness hearing

   and ultimate approval of the court.

            90.   Given the potential impact on Plaintiffs of terminating the Decree, the City must,

   as noted, establish that the basic purpose of the Consent Decree has been fulfilled. To do this, the




   9
     This means that termination of the Consent Decree would bring about an immediate change in
   the definition of “available shelter.”

                                                                                                      33
Case 1:88-cv-02406-FAM Document 667 Entered on FLSD Docket 12/07/2018 Page 34 of 54



   City could show that it has complied with the decree in good faith and is unlikely to “return to its

   former ways,” U.S. v. City of Miami, 2 F.3d at 1505 (quoting Dowell, 498 U.S. at 247), in which

   case the decree would no longer be necessary to remedy the violations that prompted it, id. at 1508.

   Or the City could show that in light of changed circumstances, the decree is “outmoded, or even

   harmful to the public interest,” id. at 1506 (quoting In re Pearson, 990 F.2d 653, 659-60 (1st Cir.

   1993)); Salazar by Salazar v. District of Columbia, 896 F.3d 489, 492 (D.C. Cir. 2018) (“A change

   in the facts qualifies as significant if it makes compliance with the decree ‘substantially more on-

   erous,’ ‘unworkable because of unforeseen obstacles,’ or “detrimental to the public interest.”)

   (quoting Rufo, 502 U.S. at 384).

          91.     The City correctly accepts the burden in making these showings is a heavy one. DE

   566:2 (acknowledging that to justify termination, the City must show “compliance with both the

   letter and the spirit” of the Decree); id. (treatment of homeless must be “fundamentally different”

   from earlier conduct); id. (there should be “no policy or practice of constitutional violations”). See

   Horne v. Flores, 557 U.S. at 447 (“The party seeking relief bears the burden of establishing that

   changed circumstances warrant relief”). The Court concludes that the City has failed to carry its

   burden as to either showing.

          92.     First, the City has not met its burden of showing that it has complied with the con-

   sent decree in good faith and that is unlikely to return to its former ways. On the contrary, the

   evidence establishes that the City has a recent record of systematic violations of the consent decree.

   Particularly from January 2018 onwards, the City has engaged in the seizure or destruction of

   plaintiffs’ property in violation of Section VII.F of the Consent Decree. These violations took place

   in the course of organized “clean-ups” of designated areas.




                                                                                                      34
Case 1:88-cv-02406-FAM Document 667 Entered on FLSD Docket 12/07/2018 Page 35 of 54



          93.     Typically, in these carefully planned clean-up operations, police arrived early in the

   morning, sounded loud buzzers and shined bright lights to rouse homeless people. The City

   brought in trucks to power wash streets and sidewalks, and other trucks to take materials that City

   employees decided to throw away. In these operations, City employees, working with City police,

   seized homeless individuals’ vital or irreplaceable property such as clothes, medicine, ID, and

   personal journals and photographs. These seizures had traumatic effects on a number of the af-

   fected individuals. Some of the seizures took place even as the owner or someone watching over

   the property pled with City workers not to throw it away. Further, City police on some occasions

   ordered homeless persons to move on, and effectively cleared certain areas of homeless people

   entirely, such as the “Lot 16 area.” Plaintiffs’ Proposed Findings of Fact and Conclusions of Law

   on Plaintiffs’ Motion to Enforce the Pottinger Consent Decree and Hold the City in Contempt,

   ¶¶ 15-33.

          94.     Further, the arrests of Tabitha Bass and Chetwyn Archer for obstructing the side-

   walks were in blatant violation of the Consent Decree. They were not given a warning, as the

   Consent Decree requires, nor were they offered shelter in lieu of arrest. Plaintiffs’ Proposed Find-

   ings of Fact and Conclusions of Law on Plaintiffs’ Motion to Enforce the Pottinger Consent Decree

   and Hold the City in Contempt, ¶¶ 39-40, 69.

          95.     A small number of technical violations of the Consent Decree might not preclude

   termination, particularly if the City had taken the initiative to identify them on its own and remedy

   them. The Court, however, rejects the City’s assertion that U.S. v. City of Miami allows termina-

   tion even when “some noncompliance persist[s].” DE 566: 15. There, the court held that “nothing

   in the record to our knowledge … indicates that the City” had violated the consent decree issue




                                                                                                     35
Case 1:88-cv-02406-FAM Document 667 Entered on FLSD Docket 12/07/2018 Page 36 of 54



   since it was first approved. City of Miami, 2 F.3d at 1507 (emphasis added).10 Here, however,

   thirty-four homeless witnesses testified, establishing a pattern of conduct. The Court finds that the

   nature of the homeless population and the difficulty of securing their participation as witnesses

   makes it likely that other members of the class were similarly affected. The Court finds that their

   testimony, taken as a whole, makes it highly unlikely the violations were isolated, technical, or

   “rogue” instances.

          96.     Further, the Court concludes based on the evidence before it that the “clean-up”

   operations in which many of the violations took place were the product of careful planning. Plain-

   tiffs’ Proposed Findings of Fact and Conclusions of Law on Plaintiffs’ Motion to Enforce the

   Pottinger Consent Decree and Hold the City in Contempt, ¶¶ 1-8. The then-senior advisor to the

   City Manager acknowledged publicly that there had been a “a real push in terms of trying to ad-

   dress our homeless issues in various areas that we’re calling ‘hot spots’ around the City.” Id. at

   ¶ 8; Findings, supra, ¶ 24. Under the Consent Decree, the City had a duty to ensure that in under-

   taking to keep the streets and sidewalks clean, it respect the property rights of those who have no

   place to live but the streets. The City, however, proceeded without the proper regard for the Con-

   sent Decree, and plainly violated it. Moreover, the City was at the very same time planning to seek

   termination or modification of the Consent Decree, indicating its keen awareness of the constraints

   the consent decree imposes.

          97.     These violations alone preclude any finding of substantial compliance with the

   Consent Decree. Further reinforcing the conclusion that the City has failed to carry its burden in



   10
     Similarly, in other cases the City cited, DE 566:16, the courts found virtually full compliance
   with only de minimis violations. R.C. v. Walley, 270 F. App’x 989, 993 (11th Cir. 2008) (“highly
   successful execution” of consent decree); Labor/Cmty Strategy Ctr. v. Los Angeles County Metro.
   Trans. Auth., 564 F.3d 1115, 1123 (9th Cir. 2009) (defendant “complied fully” with only de min-
   imis violations).

                                                                                                     36
Case 1:88-cv-02406-FAM Document 667 Entered on FLSD Docket 12/07/2018 Page 37 of 54



   moving for termination of the Consent Decree is its failure to establish that it is unlikely to return

   to its former ways. Promises of future compliance are not sufficient to establish this. Dowell, 498

   U.S. at 249 (cautioning against “accept[ing] at face value the profession” of a defendant that it will

   commit no future violations).

          98.     No party moving to terminate a consent decree can adequately establish that it is

   unlikely to return to its former ways when in fact it has recently returned to them, as this Court

   finds based on the evidence before it. Findings, supra, ¶ 49. Indeed, the Court finds that the City’s

   conduct earlier in 2018 was virtually identical to the conduct that led to the lawsuit in the first

   place, and for which this court held the City in contempt in 1991. DE 568: 11-13. See also DE

   566:17, 25 (acknowledgment by City that it had a “policy of harassment” at the time of the law-

   suit). In 1990, this Court found that the City had conducted sweeps of homeless encampments and

   ordered homeless people to stand aside while it seized and destroyed their belongings – conduct

   he described as “innately offensive and repulsive.” DE 568: 12. Judge Atkins ordered the City to

   cease such activities. Instead it continued to engage in them, and he held the City in contempt. DE

   568: 12.

          99.     Equally significant is another aspect of the City’s conduct: its consistent history of

   misrepresenting the obligations of the Consent Decree. In 1995, Judge Atkins observed that “City

   employees have been misusing the Injunction and misrepresenting it to the public in ways the court

   is shocked to think about.” DE 360, at 12-13. See DE 477:32-33. City officials have continued to

   do the same thing today, as in the 2018 Commission discussion of the Consent Decree. Findings,

   supra, ¶ 23, 21.

          100.    It is also telling that the City asserted in its Motion for Termination that the growth

   in services to the homeless means that it now has an alternative to “arresting homeless persons and




                                                                                                      37
Case 1:88-cv-02406-FAM Document 667 Entered on FLSD Docket 12/07/2018 Page 38 of 54



   systematically destroying their property,” thus obviating the need for the Consent Decree. DE

   566:11. This assertion overlooks the fact that even when there were fewer services for the home-

   less, it did have an alternative: It could simply respect the constitutional rights of people who are

   involuntarily homeless, and not arrest them or destroy their property. While the Court commends

   the City for its candid admission that it did violate the Constitution, the City’s basic argument the

   growth in services somehow gives it a new alternative to criminalization of homelessness under-

   cuts its argument that it will not return to its old ways.

           101.    In addition, as noted in the findings earlier, Plaintiffs confronted the City about

   violations of the Consent Decree in 2009 and in 2014. Findings, supra, ¶ 51. Equally telling is the

   serious consideration the City Commission gave (through a second reading) to a proposed anti-

   camping ordinance in 2015, which would have criminalized homelessness by making it unlawful

   to “live temporarily … outdoors” on public property. Findings, supra, ¶ 52. While the Court does

   not find that these instances constituted violations, they are relevant to the question of whether the

   City has met its burden in showing that it is unlikely to return to its former ways.

           102.    Also relevant is the question of City’s compliance with the obligation under the

   Consent Decree to document its interactions with homeless persons. The Consent Decree requires

   police to document approaches involving police officers (alone or with other City employees) to

   homeless individuals when services or assistance is offered. VII.14.A, DE 525-1:2. The cleaning

   of public areas is a service to all citizens, including of course those who have no place but to live

   in public. The police role in these clean-ups was central and pervasive, in which the background

   threat of arrest was central. Plaintiffs’ Proposed Findings of Fact and Conclusions of Law on Plain-

   tiffs’ Motion to Enforce the Pottinger Consent Decree and Hold the City in Contempt, ¶¶ 34-38.

   This threat was itself a violation of the Consent Decree as to individuals committing no crime. As




                                                                                                      38
Case 1:88-cv-02406-FAM Document 667 Entered on FLSD Docket 12/07/2018 Page 39 of 54



   a police encounter with homeless individuals, moreover, the incidents should have been docu-

   mented in Field Information Cards (FICs). VII.14.A, DE 525-1:2-3. Yet the City, which has the

   burden of proof in its motion to terminate, has not pointed to any FICs filed with respect to the

   incidents of property seizure or warnings to “move on” or not interfere with City employees as

   they disposed of homeless individuals’ property in which the thirty-four Plaintiffs testified. While

   there is no doubt that City police have in many instances documented their interactions with home-

   less individuals, Pl. Ex. 583-8 (FICs), Def. Ex. 100 (summary), these omissions are troubling, and

   provide further evidence against any conclusion that the City has substantially complied with the

   Consent Decree.

          103.    Even as to other police matters, the City’s attention to the Consent Decree has been

   incomplete. The Court takes note of another Police Departmental Order 4, Chapter 6, submitted

   by the City, Body Worn Camera (BWC), Def. Ex. 95C. It simply does not address police encoun-

   ters with homeless individuals, except as such encounters may fall within other general categories

   (e.g., arrests or searches of people). The Consent Decree does not require body cams to be used

   during all the police actions governed by the Consent Decree, but the City’s failure even to address

   this in Departmental Order 4, Chapter 6, is inconsistent with its claims that it has fully turned a

   corner. Further, the Standard Operating Procedure on Civil Citations, Def. Ex. 95B, gives police

   discretion not to arrest individuals for five specified misdemeanors, but to issue a civil citation

   instead. One of these is littering, which is covered by the Consent Decree. VII.14.C.3.g, DE 525-

   1:5.11 Yet the SOP makes no mention of the specific restrictions under the Consent Decree, and

   leaves the police with ultimate discretion to arrest (“While an officer may exercise discretion and




   11
     The others relate to illegal use of dairy crates, theft of shopping carts, and possession of cannabis
   or drug paraphernalia.

                                                                                                       39
Case 1:88-cv-02406-FAM Document 667 Entered on FLSD Docket 12/07/2018 Page 40 of 54



   issue a Civil Citation in lieu of arrest, these offenses are still misdemeanor crimes and violators

   are subject to arrest.”).

           104.       The City has also failed to meet its burden in showing that in light of changed cir-

   cumstances, the Consent Decree is “outmoded, or even harmful to the public interest,” City of

   Miami, 2 F.3d at 1506 (quoting In re Pearson, 990 F.2d 653, 659-60 (1st Cir. 1993)).

           105.       The fact that the Consent Decree has been in effect for twenty years does not make

   it outmoded. Significantly, the parties chose not to put an expiration date on the Decree. There is

   no reason to treat this as an oversight. On the contrary, the Consent Decree was agreed upon in

   1998 after twenty months of negotiations between the parties – negotiations that followed a decade

   of litigation. When the parties negotiated modifications to it in 2013, they expressly addressed the

   question of modification or termination, X.25b, DE 525-1:8, and again chose not to put an expira-

   tion date on it.

           106.       Moreover, the Consent Decree raises none of the federalism concerns articulated

   by the Supreme Court in Horne v. Flores. It does not “dictat[e] state or local budget priorities,” or

   “take funds away from other important programs.” Horne, 557 U.S. at 448. On the contrary, the

   City introduced extensive evidence that it has increased its funding of shelters and other services

   to the homeless since the Consent Decree went into effect. Further, given the history of contested

   litigation, this is decidedly not an instance where public officials “refrain[ed] from vigorously op-

   posing” a consent decree in order to do an end run around local political processes. Id.

           107.       What the Consent Decree does do is remove the option of criminalizing homeless-

   ness – an option that is inconsistent with the Constitution, but which political pressure may make

   attractive to local governments. As the United States Inter-Agency Council on Homelessness has

   observed, “[r]eflecting the frustration of business owners, community residents, and civic leaders




                                                                                                       40
Case 1:88-cv-02406-FAM Document 667 Entered on FLSD Docket 12/07/2018 Page 41 of 54



   who feel that street homelessness infringes on safety, attractiveness and livability of their cities,

   some communities around the country are using, or considering using, the criminal justice system

   to minimize the visibility of people experiencing homelessness.” Pl. Ex. 578-128, at 6. Id. (noting

   that criminalization does not solve the underlying causes of homelessness, harms those experienc-

   ing homelessness, and is costly to public budgets). As Judge Leifman testified, the Consent Decree

   helps counter these pressures in Miami. Findings, supra, ¶¶ 75-78.

           108.    None of this means that the Consent Decree can never be terminated or modified

   (and in fact the Court did approve a set of modifications in 2014). Like any other consent decree,

   the Pottinger Consent Decree is subject to modification or termination at whatever point the City

   can meet its burden in showing that the standard of Dowell, Rufo, and Horne has been satisfied.

   The Court need not decide precisely what evidence might suffice to do so, because it is clear on

   the facts before it that the City has failed to meet it burden.

           109.    The City offers three bases for asserting that the Consent Decree now is harmful to

   the public interest. First, it claims that the Consent Decree imposes a “stigma” on it. The City,

   however, offered no persuasive evidence of such a stigma. Findings, supra, ¶ 34-41. More im-

   portant, the alleged stigma of a consent decree is no more a basis for terminating it than would the

   alleged stigma of a finding a liability be a reason to rule for a defendant. See National Labor

   Relations Board v. Harris Teeter Markets, 215 F. 3d 32, 36 (D.C. Cir. 2000) (“any ‘stigma’ at-

   taching to a consent decree do[es] not rise to the level of ‘obstacles’ envisioned by the Supreme

   Court as justifying relief nor hardly make[s] the compliance with the decree ‘unworkable.’”) (ap-

   plying Rufo standard).

           110.    Second, the City asserts that the Consent Decree has somehow come to actively

   interfere with important public functions and interests. It makes two claims in this regard. It asserts




                                                                                                       41
Case 1:88-cv-02406-FAM Document 667 Entered on FLSD Docket 12/07/2018 Page 42 of 54



   that the Decree now inhibits City employees from fully providing services to those experiencing

   homelessness or from carrying out other municipal functions. The City’s evidence is not persua-

   sive on this point. More important, even if there were such a problem, the remedy would be better

   training for City employees. Findings, supra, ¶ 34-41.

          111.    The City also asserts that the Consent Decree creates a disparity for the City, be-

   cause its police are bound by the decree while those of other jurisdictions are not. The City argues

   that it makes Miami a magnet for homeless individuals, allegedly “dumped” in the City by other

   jurisdictions, but produced no concrete evidence of such practices. Findings, supra, ¶ 46. The dis-

   parity argument, however, is an attack on the very idea of a consent decree, which by its nature is

   limited to a given defendant. Even if the Consent Decree were extended to all of Miami-Dade

   County, for example, there would then be a “disparity” between Miami-Dade and Broward Coun-

   ties. In any event, given that the City states that it would continue to observe the substantive pro-

   visions of the Consent Decree even if it were terminated, the alleged disparity is irrelevant to the

   City’s Motion for Termination. Further, by the City’s own admission, it has cooperated with other

   local entities and will continue to do. Finally, surveys from the Florida Council on Homelessness

   show that the majority of individuals who are homeless in Florida lived in residences in Florida

   for some period before becoming homeless. Findings, supra, ¶ 48. Nor did the City produce con-

   crete evidence of the alleged “dumping.” Even if the practice occurred, relieving the City of the

   constraints of the Consent Decree would not help it to bargain more effectively with other juris-

   dictions to contribute more to the provision of services or stop the alleged “dumping” – unless the

   City has in mind to pressure other jurisdictions by threatening to “dump” homeless individuals in

   other jurisdictions. Findings, supra, ¶¶ 33, 42-43.




                                                                                                     42
Case 1:88-cv-02406-FAM Document 667 Entered on FLSD Docket 12/07/2018 Page 43 of 54



          112.    Third, the City argues that there has been a significant change in circumstances

   under Rufo and Horne. A consent decree does not become outmoded or harmful to the public

   interest, however, simply because circumstances have changed. The City must show that the

   changes “make performance of the decree more onerous,” Rufo, 502 U.S. at 385. None of the

   changes to which the City points make performance of the Pottinger Consent Decree more onerous.

   There is no dispute that the City has increased its provision of services to homeless persons, as has

   Miami-Dade County, and that more people are living and working downtown and going there for

   dining and other entertainment. Findings, supra, ¶¶ 31. It is far from apparent, however, why it

   would be more onerous to observe the Decree’s restrictions on arrest and property destruction

   when then there are more people living and working downtown or when there are more services

   for the homeless. The City’s own positions contradict this, since it claims that it will continue to

   observe constitutional limitations on the arrest of homeless individuals and destruction of their

   property, even as the downtown population and services to the homeless have increased. Further,

   the City’s own planning documents make clear that it was planning on growth in downtown of

   exactly the sort it now points to, at the very time it originally agreed to the Consent Decree. Find-

   ings, supra, ¶ 31.12 It made a judgment, in other words, that compliance with the Decree would be

   manageable even as the downtown population grew and the City and County came to offer more

   services to those experiencing homelessness. Nothing in the record before the Court shows that

   that judgment was wrong.




   12
      In fact, the increase in services to the homeless individuals was in fact underway well before the
   Consent Decree was negotiated, as Judge Atkins noted in 1995 on remand from the Eleventh Cir-
   cuit. DE 360. Where circumstances were actually anticipated, a party moving for modification or
   termination has an especially “heavy burden” under Rufo, 502 U.S. at 385. The City has failed to
   meet that burden here. See Section II.B below, ¶¶ 117.

                                                                                                     43
Case 1:88-cv-02406-FAM Document 667 Entered on FLSD Docket 12/07/2018 Page 44 of 54



          113.    Finally, and most important, the only circumstance that is relevant here has not

   fundamentally changed: there are still individuals who are forced to live on the streets. While the

   number of homeless people has decreased since 1998, and the number of homeless shelter beds

   has increased since then, the Court finds that there remains a significant gap of at least 1,105 be-

   tween the number of homeless individuals and homeless shelter beds in Miami-Dade County.

   Findings, supra, ¶¶ 53-66. This circumstance is relevant, but not because the Consent Decree re-

   quires the City to end homelessness. It does not. It is relevant because it shows that there remains

   a significant group of individuals who, as a practical matter, are vulnerable to wrongful arrest or

   property seizure simply for being homeless. The political nature of the City’s decision to seek

   termination, see Findings, supra, ¶¶ 18-27, 45, underscores this vulnerability.

          114.    In sum, the City has failed to meet its burden in establishing a basis for terminating

   the Consent Decree.

          B.      The City’s Motion to Modify the Consent Decree

          115.    The City has moved, in the alternative, for modification of the Consent Decree.

   Under Rufo and Horne, a consent decree may be modified only in light of a significant change

   in circumstances. Those cases require that the changes not only be relevant to the City’s obliga-

   tions, but also significant. Horne, 557 U.S. at 447 (quoting Rufo, 502 U.S. at 384). Where such

   changes are shown, any proposed modifications must be “suitably tailored to the changed cir-

   cumstance,” Rufo, 502 U.S. at 383, 391.

          116.    The City has failed to meet its burden of showing changed circumstances under

   Rufo. First, changes actually contemplated by the parties at the time the Consent Decree will

   ordinarily not justify termination or modification, particularly if the party seeking termination or

   modification has failed to comply with the decree. Rufo, 502 U.S. at 385. The relevant points of




                                                                                                     44
Case 1:88-cv-02406-FAM Document 667 Entered on FLSD Docket 12/07/2018 Page 45 of 54



   comparison are not 1988, when the lawsuit was filed, but 1998, when the City, after careful con-

   sideration, agreed to the Consent Decree, and 2014, when changes were made at the City’s initi-

   ative. Events that took place before or at the time the Consent Decree was approved, such as the

   creation of the Miami-Dade County Homeless Trust and the adoption of the 1% meals tax in 1993

   to fund it, are simply not relevant.13

          117.    Equally important, developments that took place after the Consent Decree was

   adopted cannot constitute changed circumstances if they “actually were anticipated at the time

   … [the City] entered into a decree.” Rufo, at 502 U.S. at 385. That is so for most of the “changes”

   the City cited in moving for modifications. The rise of downtown as a residential, business, en-

   tertainment, and tourist venue was fully contemplated and planned by the City at the time it chose

   to enter into the Consent Decree. Findings, supra, ¶ 29, 31. The same is true as to the opening of

   Camillus House’s new facility in 2012, which the City cites as a changed circumstance. Even in

   the 1980s there were plans to redevelop the area where the old Camillus facility was located and

   move it. Actual plans for the new facility were being made around the time of the Consent Decree,

   at least as early as 2003. Findings, supra, ¶ 28, 31.

          118.    Finally, as noted above, the most relevant circumstance has not changed, either

   since 1998 or 2014. There are still many people in the City who are involuntarily homeless, with

   nowhere else to go. Findings, supra, ¶ 53-66.




   13
     Similarly, the Court rejects the relevance of the establishment of the City’s Homeless Assistance
   Program (1991), the creation of the Chapman Partnership (1993), and the opening of the Homeless
   Assistance Centers (1995, 1998). DE 566: 7-8. Findings, supra, ¶ 29. The Eleventh Circuit’s
   Health Project, also cited by the City when it moved for termination, DE 566:9, was created at
   roughly the same time, in 2000, according to the City. Similarly, the Police Departmental Order
   11, Chapter 10, Def. Ex. 95, was required to be put in place by the Consent Decree itself, V, DE
   382:5, and so is not a changed circumstance.

                                                                                                    45
Case 1:88-cv-02406-FAM Document 667 Entered on FLSD Docket 12/07/2018 Page 46 of 54



          119.    For these reasons, the City has failed to meet its burden in showing a significant

   change in relevant circumstances – i.e., changes in circumstances that increase the burden of com-

   pliance in an unforeseeable way. This failure makes the second prong of the test – whether the

   proposed modifications are “suitably tailored to the changed circumstance,” Rufo, 502 U.S. at 383,

   391 – irrelevant.

          120.    Even if the City had shown a significant change in circumstances, however, the

   modifications it proposes are not “suitably tailored” to those changes. The City proposes four mod-

   ifications. The first two are identical in substance to modifications the City proposed in 2013. One

   would remove what the City calls the “chronically homeless” from the protections of the Consent

   Decree. The other would permit shelter anywhere in Miami-Dade County to be offered in lieu of

   arrest. The City does not propose any specific language for the third and fourth modifications, but

   generally complains of accumulations of trash on public property and health hazards, and urges

   that the number of items those living on the streets may keep on public property should be limited.

          121.    The City proposes to remove “chronically homeless person[s]” from all the Consent

   Decree’s protections, saying it needs “the tools necessary to get the most difficult groups of home-

   less into a continuum of care and provide them the food, shelter, clothing, beds and medical atten-

   tion.” DE 566:19.14 It failed to show, however, how exposing them to arrest for being homeless,

   without the Consent Decree’s protections, would help them. The City does not have the power to

   commit anyone to mental health treatment except through law, such as the Baker Act. Even if the




   14
     The proposed language, which the City would insert into the definition of “homeless person,”
   Consent Decree VII.10, DE 525-1:1-2, is:
         An individual is not covered by the provisions of the Pottinger Agreement if the individual
         is a chronically homeless person. A chronically homeless person is one who refuses ser-
         vices on three separate occasions within a 180-day period; however, multiple refusals in a
         24-hour period shall only serve as a single refusal.

                                                                                                    46
Case 1:88-cv-02406-FAM Document 667 Entered on FLSD Docket 12/07/2018 Page 47 of 54



   City began to try to force people into shelters, it would run up a currently insuperable barrier: the

   large shortage of shelter beds. And even if it could force all “chronically homeless” persons into

   shelters, it could not make them stay there. Shelters are not prisons. Likewise, continually arresting

   and jailing homeless people, and then discharging them into homelessness, is not a sustainable

   solution.

          122.    The evidence established that the number of “chronically homeless” individuals

   living in the City of Miami is fairly small, by the HUD definition, Findings, supra, ¶ 65. There is

   no evidence in the record of the number of allegedly “service resistant” individuals, and so no

   reason to assume that it is large, or indeed that there is anyone who would refuse shelter. Findings,

   supra, ¶ 68. Further, the City has other effective options besides arrest. These include programs

   like the Lazarus program, which relies on consistent engagement with individuals who are living

   on the street and have mental health issues, or Housing First. Findings, supra, ¶ 65. What approach

   the City takes is for the City to decide, not this court. Nothing in the evidence before the Court

   establishes that observing the constitutional rights of those experiencing homelessness, and abid-

   ing by the requirements of the Consent Decree, will prevent the City from attempting to develop

   and implement effective policies.

          123.    Further, the City’s proposed modification is drafted with such imprecision that the

   Court cannot accept it. As drafted, the City’s proposal would exempt anyone deemed chronically

   homeless from all the protections of the Consent Decree, including the property protections and

   monitoring obligations. The City’s definition (at odds with the federal definition, Findings, supra,

   ¶ 68 & n.7) would even sweep in a person who had been on the streets for only six months and

   turned down offers of shelter in Homestead (which, under the Consent Decree, may be offered as




                                                                                                      47
Case 1:88-cv-02406-FAM Document 667 Entered on FLSD Docket 12/07/2018 Page 48 of 54



   a voluntary option, VII.11, DE 525-1:2).15 Because the term “services” is not defined in the City’s

   proposal or the Consent Decree, moreover, the City’s modification would remove all Consent De-

   cree protections as to someone who had never been offered shelter, only other undefined services,

   and turned them down three times in 180 days.

          124.    The City’s second proposal is to eliminate the requirement that shelter offered a

   homeless person in lieu of arrest be within a mile of the City limits. DE 566:19-21. It misquotes

   the very provision it seeks to modify, DE 566:20, leaving out language added in 2013 that includes

   as “available shelter” any shelter in the County “if agreed to by the homeless person.” VII.11, DE

   525-1:2. Only by omitting this language can the City assert that the Consent Decree “serves as a

   barrier to family reunification.” DE 566:20.

          125.    The evidence established that the only other shelter beyond one mile of the city

   limits is the Homeless Assistance Shelter in Homestead, some 30 miles away from downtown

   Miami. If a shelter space in Homestead were the only option offered to an individual in Miami in

   lieu of arrest, this would impose significant hardships on him or her. There are many reasons why

   homeless individuals’ unbelievably difficult lives might be a little less hard downtown: govern-

   ment services, day jobs, public transportation, and medical care. Findings, supra, ¶¶ 70-71. Home-

   less persons, like all individuals, have a constitutional right to travel and against forced travel, as

   well as the right to live in a municipality of their choosing. Pottinger, 810 F. Supp. at 1578-83. It

   is ironic, moreover, that the City would complain that other cities “dump” homeless individuals

   downtown, DE 566:19 – an assertion for which the Court finds no credible evidence, Findings,

   supra, ¶¶ 33, 42-43 – and then in essence seek to do the same itself.




   15
     Plaintiffs pointed out in detail the many problems with the City’s proposal in their 2013 Re-
   sponse to the City’s motion for modification. DE 477: 9-10, 11-12, 18-19, 28, 30, 31-32.

                                                                                                       48
Case 1:88-cv-02406-FAM Document 667 Entered on FLSD Docket 12/07/2018 Page 49 of 54



          126.    Aside from these issues, the City’s proposal simply is not practical. Sergio Torres

   testified that it would not be practical to transport people from downtown Miami to such a far

   location. And the evidence established that the Homestead shelter, like others in Miami-Dade

   County, is typically full. Findings, supra, ¶ 70. Modifying the Consent Decree as the City proposes

   would thus accomplish nothing.

          127.    The City’s third proposal is more difficult to characterize, because the City offered

   no specific language. The heading to the section of the City’s Motion for Termination which cov-

   ered this proposal was entitled, “Prohibition of Storing Personal Belongings on Public Property.”

   DE 566:21. The City stated that it wanted the Consent Decree to be modified to “prohibit … haz-

   ardous conditions” caused by “homeless persons who accumulate items which clutter public side-

   walks and prevent pedestrians from being able to use it.” DE 566:21-22. If this is a proposal to ban

   those experiencing homelessness from keeping any of their belongings on public property, includ-

   ing sidewalks, the Court rejects it as not suitably tailored. People living on the streets have nowhere

   else to store their property. This would amount essentially to a ban on being homeless. The City’s

   proposed modification is similar to the proposed anti-camping ordinance in 2015, and equally in-

   consistent with the Consent Decree. It is not “tailored to resolve the problem presented.” City of

   Miami, 2 F.3d at 1509.

          128.    The City’s fourth proposal is equally vague. The City simply states that it “needs

   to take measures to clean and sanitize … public areas without the threat of Plaintiffs filing an

   enforcement proceeding pursuant to the Pottinger Consent Decree.” DE 566:24. The City’s ex-

   press desire to conduct clean-ups without any accountability completely undermines its assertion,

   so earnestly offered in connection with its request that the Court terminate the Decree, that it will

   follow all the substantive protections of the Decree even if no longer bound by it. To the extent




                                                                                                       49
Case 1:88-cv-02406-FAM Document 667 Entered on FLSD Docket 12/07/2018 Page 50 of 54



   that the City is simply asserting an interest in public health, sanitation, and safety, Plaintiffs do not

   contest that interest. Indeed, those living on the streets share that interest. Nothing in the Consent

   Decree prohibits the City from cleaning up discarded styrofoam containers or used needles, or

   requiring people to temporarily move their property out of the way while an area is cleaned up.

   More public bathrooms and trash cans in areas where homeless people live would reduce the need

   for clean-ups.

           129.     What the Consent Decree does prevent is throwing away belongings that are rec-

   ognizably the property of homeless people. VII.F, DE 525-1:7. Nor does the Consent Decree per-

   mit an army of police officers and other City employees to move in so quickly that homeless per-

   sons do not have the time to move their belongings out of the way. Nothing in the Consent Decree

   requires that property that is genuinely abandoned or contaminated be preserved, id. What it does

   not do is permit the indiscriminate seizure and disposal of property that recognizably belongs to a

   person who is homeless, including at times over the objection of the owner or someone entrusted

   to watch it, as the has done repeatedly. As Judge Atkins observed, “For many of us, the loss of our

   personal effects may pose a minor inconvenience. However, … the loss can be devastating for the

   homeless.” Pottinger, 810 F. Supp. at 1559. More recently, the Ninth Circuit reaffirmed the con-

   tinuing significance of this observation, observing that “‘[t]he government may not take property

   like a thief in the night,” which it called a “simple rule [that] holds regardless of whether the

   property in question is … a Cadillac or a cart.” Lavan, 693 F.3d at 1032 (quoting Clement v. City

   of Glendale, 518 F.3d 1090, 1093 (9th Cir. 2008)). It went on to reject any suggestion that “home-

   less persons instantly and permanently lose any protected property interest in their possessions by

   leaving them momentarily unattended.” Id. at 1032.




                                                                                                         50
Case 1:88-cv-02406-FAM Document 667 Entered on FLSD Docket 12/07/2018 Page 51 of 54



          130.    Further, the Consent Decree does not permit the City to “clean up” an area by elim-

   inating homeless people from it. Yet that is the City’s aim, as the email from Milton Vickers of

   February 27, 2018 shows. Pl. Ex. 601-65 (“imperative” that police patrol closed up encampments

   “to ensure that homeless individuals do not return to these locations”); Plaintiffs’ Proposed Find-

   ings of Fact and Conclusions of Law on Plaintiffs’ Motion to Enforce the Pottinger Consent Decree

   and Hold the City in Contempt, ¶¶ 3-4. Finally, while the City has a legitimate interest in clean

   public areas, the Court recalls Judge Atkins’ earlier finding that there is a strong public interest in

   not worsening the plight of homeless individuals by throwing away their belongings or subjecting

   them to repeated arrests for living in public. DE 568: 12-13.

          131.    In sum, the City has failed to carry its burden of demonstrating that there has been

   a significant change of circumstances meriting modification, or that its proposed changes are suit-

   ably tailored to the changed circumstances.

                                                 *    *   *

          The Court hereby finds that the City has failed to demonstrate either that the basic purpose

   of the Consent Decree has been fully achieved, justifying termination, or that the Decree should

   be modified in light of changed circumstances.


          Accordingly, for the foregoing reasons, the City’s Motion for Termination, or Alterna-

   tively, Modification of the Pottinger Consent Decree, is DENIED.

          DONE AND ORDERED in Chambers at Miami, Florida, this ___ day of _________ 2019.

                                                     ______________________________________
                                                     FEDERICO A. MORENO
                                                     UNITED STATES DISTRICT JUDGE


          Copies provided to:
          Counsel of Record



                                                                                                       51
Case 1:88-cv-02406-FAM Document 667 Entered on FLSD Docket 12/07/2018 Page 52 of 54



                                              Respectfully submitted,

   Benjamin S. Waxman, Esq.                   180 North Flamingo Road, Suite 305
   Florida Bar No. 403237                     Pembroke Pines, FL 33028
   Miami ACLU Cooperating Attorney            Tel: (954) 292-5787
   Black, Srebnick, Kornspan & Stumpf, P.A.   Fax: (954) 620-0042
   201 S. Biscayne Blvd., Suite 1300          isha@kochharlegal.com
   Miami, FL 33131
   (305) 371-6421                             Anna T. Neill
   benji@benjaminwaxmanlaw.com                Florida Bar No. 100945
                                              Miami ACLU Cooperating Attorney
   Stephen J. Schnably, Esq.                  Kenny Nachwalter P.A.
   Admitted Pro Hac Vice                      1441 Brickell Avenue, Suite 1100
   Miami ACLU Cooperating Attorney            Miami, FL 33131
   University of Miami School of Law          Tel.: (305) 373-1000
   1311 Miller Drive                          Fax: (305) 372-1861
   Coral Gables, FL 33146 Tel: 305-284-4817   aneill@knpa.com
   Fax: 305-284-6619
   schnably@law.miami.edu                     Valerie Jonas, Esq.
                                              Florida Bar No. 616079
   Dante P. Trevisani
                                              Miami ACLU Cooperating Attorney
   Florida Bar No. 72912
                                              Weitzner and Jonas
   Ray Taseff
                                              1444 Biscayne Blvd Ste 207
   Florida Bar No. 352500
                                              Miami, FL 33132-1430
   Florida Justice Institute
                                              Tel: 786-254-7930
   3750 Miami Tower
                                              Fax: 305-358-0910
   100 SE 2nd St
                                              valeriejonas77@gmail.com
   Miami, FL 33131-2115
   Tel: 305-358-2081
                                              Nancy G. Abudu
   Fax: 305-358-0910
                                              Florida Bar No. 111881
   dtrevisani@floridajusticeinstitute.org
                                              ACLU Foundation of Florida, Inc.
   rtaseff@floridajusticeinstitute.org
                                              4343 W. Flagler Street, Suite 400
   Isha Kocchar                               Miami, FL 33137
   Florida Bar No. 105294                     Tel.: (786) 363-2700
   Miami ACLU Cooperating Attorney            Fax: (786) 363-1108
                                              nabudu@aclufl.org
                                                     Attorneys for Plaintiffs
                                                     BY:    /s/Dante P. Trevisani
                                                            Dante P. Trevisani




                                                                                    1
Case 1:88-cv-02406-FAM Document 667 Entered on FLSD Docket 12/07/2018 Page 53 of 54




                                   CERTIFICATE OF SERVICE
          I HEREBY CERTIFY that on this 7th day of December 2018, I electronically filed the

   foregoing document with the Clerk of the Court using CM/ECF. I also certify that the foregoing

   document is being served this day on all counsel of record or pro se parties identified on the

   attached Service List in the manner specified, either via transmission of Notices of Electronic

   Filing generated by CM/ECF or in some other authorized manner for those counsel or parties

   who are not authorized to receive electronically Notices of Electronic Filing.

                                                                BY:    /s/Dante P. Trevisani
                                                                       Dante P. Trevisani
                                           SERVICE LIST

   Victoria Méndez                                      Miami, FL 33130-1910
   City Attorney                                        Tel.: (305) 416-1800
   City of Miami                                        Fax: (305) 416-1801
   444 SW 2nd Avenue, Suite 945                         jgreco@miamigov.com
   Miami, FL 33130-1910                                 George K. Wysong
   Tel.: (305) 416-1800                                 Senior Assistant City Attorney
   Fax: (305) 416-1801                                  444 SW 2nd Avenue, Suite 945
   VMendez@miamigov.com
                                                        Miami, FL 33130-1910
                                                        Tel.: (305) 416-1800
   Kerri L. McNulty
                                                        Fax: (305) 416-1801
   Senior Appellate Counsel
                                                        gkwysong@miamigov.com
   City of Miami
   444 SW 2nd Avenue, Suite 945                         Douglas A. Harrison
   Miami, FL 33130-1910                                 Assistant City Attorney
   Tel.: (305) 416-1800                                 444 SW 2nd Avenue, Suite 945
   Fax: (305) 416-1801                                  Miami, FL 33130-1910
   klmcnulty@miamigov.com                               Tel.: (305) 416-1800
   (Secondary email: YIllescas@miami-                   Fax: (305) 416-1801
   gov.com)                                             daharrison@miamigov.com
                                                        J.C. Perez
   John A. Greco
   Deputy City Attorney
   444 SW 2nd Avenue, Suite 945


                                                                                                 2
Case 1:88-cv-02406-FAM Document 667 Entered on FLSD Docket 12/07/2018 Page 54 of 54



   Assistant City Attorney
   444 SW 2nd Avenue, Suite 945
   Miami, FL 33130-1910
   Tel.: (305) 416-1800
   Fax: (305) 416-1801
   jcperez@miamigov.com
   Carlos Gamez
   444 S 2nd Avenue, Suite 945
   Miami, FL 33130-1910
   Tel.: (305) 416-1800
   Fax: (305) 416-1801
   chgamez@miamigov.com
   Thomas E. Scott
   Cole, Scott & Kissane, P.A.
   9150 South Dadeland Boulevard, Suite 1400
   Miami, FL 33156
   Tel.: (305) 350-5381
   Fax: (305) 373-2294
   Thomas.scott@csklegal.com


   Attorneys for Defendant




                                                                              3
